Exhibit 10.1

EXECUTION COPY

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of

December 19, 2007

among

NATIONAL INTERSTATE CORPORATION,

THE LENDERS PARTY HERETO,

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent, Letter of Credit Issuer,

Lead Arranger and Sole Book Runner

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

This CREDIT AGREEMENT is made and entered into as of December 19, 2007 among
NATIONAL INTERSTATE CORPORATION, the LENDERS party hereto, KEYBANK NATIONAL
ASSOCIATION, as Administrative Agent, Letter of Credit Issuer, Lead Arranger and
Sole Book Runner, and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent.

Recitals:

A. The Borrower desires to borrow funds under this Agreement for general
corporate purposes.

B. The Lenders are willing to make loans under the terms and conditions set
forth in this Agreement.

Agreements:

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Adjusted Consolidated Debt” means, as of any date, Consolidated Debt (of the
type described in any or all of clauses (a), (b), (c), (d), (e), (h) and (i) of
the definition of “Debt”, but, as to clause (i), only to the extent that it is
an unpaid obligation in respect of a letter of credit or letter of guaranty that
is then due and payable and not contingent) on such date, including, without
limitation, Debt evidenced by Trust Preferred Securities Notes.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Adjustment.

“Administrative Agent” means KeyBank National Association, in its capacity as
administrative agent under the Loan Documents, and its successors in such
capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by or under common Control with such specified Person.



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day, plus one-half percent (0.50%). Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate will be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the laws comprising or
implementing the Bank Secrecy Act, and the laws administered by the United
States Treasury Department’s Office of Foreign Asset Control (as any of the
foregoing laws may from time to time be amended, renewed, extended, or
replaced).

“Applicable Insurance Code” means, as to any Insurance Subsidiary, the insurance
code or other statute of any state where such Insurance Subsidiary is domiciled
or doing insurance business and any successor statute of similar import,
together with the regulations thereunder, as amended or otherwise modified and
in effect from time to time. References to sections of the Applicable Insurance
Code shall be construed to also refer to successor sections.

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Insurance Subsidiary, the insurance department or similar administrative
authority or agency located in the state in which such Insurance Subsidiary is
domiciled.

“Applicable Rate” means for any day:

(a) with respect to any Revolving Loan that is a Eurodollar Loan, the applicable
rate per annum set forth in the Pricing Schedule in the row opposite the caption
“Eurodollar Margin” and in the column corresponding to the “Pricing Level” that
applies for such day; and

(b) with respect to the commitment fees payable hereunder, the applicable rate
per annum set forth in the Pricing Schedule in the row opposite the caption
“Commitment Fee Rate” and in the column corresponding to the “Pricing Level”
that applies for such day.

In each case, the “Applicable Rate” will be based on the Best FSR as of the
relevant determination date; provided that at any time when an Event of Default
has occurred and is continuing, such Applicable Rates will be those set forth in
the Pricing Schedule as “Pricing Level IV”.

On the Effective Date and until adjusted pursuant to the provisions of this
definition and the Pricing Schedule, the Applicable Rate will be determined by
reference to Pricing Level III.

“Arranger” means KeyBank National Association, in its capacity as lead arranger
and sole book runner of the credit facility provided under this Agreement.

“Assignment” means an assignment and assumption agreement entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and

 

- 2 -



--------------------------------------------------------------------------------

accepted by the Administrative Agent, in the form of Exhibit A or any other form
approved by the Administrative Agent.

“Assumed Reinsurance” means reinsurance assumed by any Insurance Subsidiary from
another Person (other than from another Insurance Subsidiary of the Borrower).

“Authorized Representative” means each of the president of the Borrower and any
Financial Officer; provided that after the Effective Date the Borrower may, by
written notice to the Administrative Agent making specific reference to this
defined term and executed by the Borrower’s chief executive officer, chief
operating officer or chief financial officer, add persons to or remove persons
from the foregoing list of Authorized Representatives.

“Base Rate”, when used with respect to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

“Best” means A.M. Best & Co. and its successors and assigns or, if it shall be
dissolved or shall no longer assign ratings to insurance companies, then any
other nationally recognized insurance statistical rating agency designated by
the Administrative Agent.

“Best FSR” means the Financial Strength Ratings assigned to the Borrower’s
Material Insurance Subsidiaries by Best.

“Blocked Person” has the meaning specified in Section 3.19.

“Board of Directors” means, the Board of Directors of the Borrower or any
committee thereof duly authorized to act on behalf of such Board of Directors.

“Borrower” means National Interstate Corporation, an Ohio corporation, and its
successors.

“Borrowing” means Loans of the same Interest Type made, converted or continued
on the same day and, in the case of Eurodollar Loans, as to which the same
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Cleveland, Ohio are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be

 

- 3 -



--------------------------------------------------------------------------------

classified and accounted for as capital leases on a balance sheet of such
Person. The amount of such obligations will be the capitalized amount thereof
determined in accordance with GAAP.

“Ceded Reinsurance” means risk that is ceded (whether by co-insurance,
reinsurance or equivalent relationship otherwise named) by any Insurance
Subsidiary to any other Person (other than to another Insurance Subsidiary or
Affiliate of the Borrower), other than Surplus Relief Reinsurance.

“Change in Control” means the occurrence of any of the following:

(a) at any time that any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act), other than American Financial Group, Inc., is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for the purposes of this clause (a) such person shall
be deemed to have “beneficial ownership” of all shares that any such person has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than any one or more
of the following: (i) 20% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in the Borrower and (ii) 20% of the
aggregate equity value represented by the issued and outstanding Equity
Interests in the Borrower;

(b) during any period of eighteen (18) consecutive calendar months, individuals
who at the beginning of such period constituted the Board of Directors (together
with any new directors (i) whose election by the Board of Directors was, or
(ii) whose nomination for election by the Borrower’s shareholders was, prior to
the date of the proxy or consent solicitation relating to such nomination,
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved), shall cease for any reason
to constitute a majority of the members of the Board of Directors then in
office;

(c) the adoption of a plan relating to the liquidation or dissolution of the
Borrower; or

(d) the merger or consolidation of the Borrower with or into another Person or
the merger of another Person with or into the Borrower, or the sale of all or
substantially all the assets of the Borrower (determined on a Consolidated
basis) with another Person, other than (but without limiting the provisions of
Section 6.03) a merger or consolidation transaction in which holders of Equity
Interests representing 100% of the ordinary voting power represented by the
Equity Interests in the Borrower immediately prior to such transaction (or other
securities into which such securities are converted as part of such merger or
consolidation transaction) own directly or indirectly at least a majority of the
ordinary voting power represented by the Equity Interests in the surviving
Person in such merger or consolidation transaction issued and outstanding
immediately after such transaction and in substantially the same proportion as
before the transaction.

 

- 4 -



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after such
date or (c) compliance by any Lender or the Letter of Credit Issuer (or, for
purposes of Section 2.15(b), by any lending office of such Lender or the Letter
of Credit Issuer or by such Lender’s or Letter of Credit Issuer’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after such date.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 2.05 or
Section 9.04. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment pursuant to which such Lender shall have
assumed its initial Commitment, as applicable. The initial aggregate amount of
the Commitments is $50,000,000.

“Consolidated” means the Borrower and its Subsidiaries, taken as a whole in
accordance with GAAP.

“Consolidated Assets” means, as at any date of determination, the net book value
of all assets of the Borrower and its Subsidiaries as of such date classified as
assets in accordance with GAAP and determined on a Consolidated basis.

“Consolidated Interest Expense” means Interest Expense of the Borrower and its
Subsidiaries determined on a Consolidated basis.

“Consolidated Liabilities” means, as at any date of determination, all
liabilities of the Borrower and its Subsidiaries as of such date classified as
liabilities in accordance with GAAP and determined on a Consolidated basis.

“Consolidated Net Worth” means, as at any date of determination, the remainder
of (a) all Consolidated Assets (after deducting all applicable reserves and
excluding any re-appraisal or write-up of assets after the date of this
Agreement) as of such date, minus (b) all Consolidated Liabilities as of such
date.

“Control” means possession, directly or indirectly, of the power (a) to vote 20%
or more of any class of voting securities of a Person or (b) to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Current Redeemable Equity” means any preferred stock or other Equity Interests,
which in either case, is subject to mandatory redemption at any time prior to
the first anniversary of the Maturity Date (as it exists on any date of
determination).

“Debt” of any Person means, without duplication:

 

- 5 -



--------------------------------------------------------------------------------

(a) all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind (other than unspent cash deposits held in
escrow by or in favor of such Person, or in a segregated deposit account
controlled by such Person, in each case in the ordinary course of business to
secure the performance obligations of, or damages owing from, one or more third
parties),

(b) all obligations of such Person evidenced by bonds, debentures, notes
(including, without limitation, the Trust Preferred Securities Notes) or similar
instruments,

(c) all obligations of such Person on which interest charges are customarily
paid (other than obligations where interest is levied only on late or past due
amounts).

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person,

(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business),

(f) all Debt of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Debt secured thereby has
been assumed,

(g) all Guarantees by such Person of Debt of others,

(h) all Capital Lease Obligations of such Person,

(i) all unpaid obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty (other
than cash collateralized letters of credit to secure the performance of workers’
compensation, unemployment insurance, other social security laws or regulations,
bids, trade contracts, leases, environmental and other statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case, obtained in the ordinary course of business),

(j) all capital stock of such Person which is required to be redeemed or is
redeemable at the option of the holder if certain events or conditions occur or
exist or otherwise, and

(k) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.

The Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent that such
Person is liable therefor pursuant to law or judicial holding as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent that contractual provisions binding on the holder of such
Debt provide that such Person is not liable therefor; provided that Debt shall
not include (i) obligations with respect to insurance policies, annuities,
guaranteed investment contracts and similar products

 

- 6 -



--------------------------------------------------------------------------------

underwritten by, or Reinsurance Agreements or Retrocession Agreements entered
into by, an Insurance Subsidiary in the ordinary course of its business,
(ii) obligations with respect to Surplus Relief Reinsurance ceded by an
Insurance Subsidiary or (iii) obligations in the ordinary course of business of
such Person to purchase securities that arise out of or in connection with the
sale of the same or substantially similar securities or to return collateral
consisting of securities arising out of or in connection with the loan of the
same or substantially similar securities.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Dollars” or “$” refers to lawful money of the United States.

“Domestic Subsidiary” means each Subsidiary that is not a Foreign Subsidiary.

“Effective Date” means the date on which each of the conditions specified in
Section 4.01 is satisfied (or waived in accordance with Section 9.02).

“Effective Date Trust Preferred Securities” means Trust Preferred Securities
issued by the Delaware business trust that is an Affiliate of the Borrower and
exists pursuant to, and is governed by, that certain Indenture, dated as of
May 22, 2003, between the Borrower and Wilmington Trust Company, as trustee, as
such Indenture provides as of the Effective Date.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or the
effects of the environment on health and safety.

“Equity Interests” means (a) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (b) any Equity Rights
in such Person.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 4 14(b) or (c) of the Internal Revenue Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Internal Revenue
Code, is treated as a single employer under Section 414 of the Internal Revenue
Code.

 

- 7 -



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (except an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Internal Revenue Code or Section 302 of ERISA), whether or
not waived; (c) the filing pursuant to Section 4 12(d) of the Internal Revenue
Code or Section 3 03(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any ERISA Affiliate of any liability with
respect to withdrawal or partial withdrawal from any Plan or Multiemployer Plan;
or (g) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used with respect to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning specified in Article 7.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Taxes” means, with respect to any Lender Party or other recipient of a
payment made by or on account of any obligation of the Borrower hereunder:

(a) income or franchise taxes imposed on (or measured by) its net income,
receipts, capital or net worth by the United States (or any jurisdiction within
the United States, except to the extent that such jurisdiction within the United
States imposes such taxes solely in connection with such Lender Party’s
enforcement of its rights or exercise of its remedies under the Loan Documents),
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located (collectively, “Income Taxes”);

(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction described in clause (a) above; and

(c) in the case of a Foreign Lender, any withholding tax that (i) is in effect
and would apply to amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement or designates a new lending
office or (ii) is attributable to such Foreign Lender’s failure to comply with
Section 2.17(e).

 

- 8 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a withholding tax will not be an “Excluded Tax”
to the extent that (A) it is imposed on amounts payable to a Foreign Lender by
reason of an assignment made to such Foreign Lender at the Borrower’s request
pursuant to Section 2.19(b), (B) it is imposed on amounts payable to a Foreign
Lender by reason of any other assignment and does not exceed the amount for
which the assignor would have been indemnified pursuant to Section 2.17(a) or
(C) in the case of designation of a new lending office, it does not exceed the
amount for which such Foreign Lender would have been indemnified if it had not
designated a new lending office.

“Exposure” means, with respect to any Lender at any time, the sum of (i) the
aggregate outstanding principal amount of such Lender’s Revolving Loans at such
time and (ii) such Lender’s LC Exposure at such time.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of Cleveland, or, if such rate is not so published on
such Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

“Financial Officer” means the chief financial officer, treasurer, chief
investment officer, or controller of the Borrower.

“Financing Transactions” means any one or more of the execution, delivery and
performance by the Borrower of the Loan Documents to which it is to be a party,
and the borrowing of Loans and the issuance of Letters of Credit hereunder and
the use of the proceeds thereof.

“Fiscal Quarter” means a fiscal quarter of the Borrower.

“Fiscal Quarter Increase” means, as to any Fiscal Quarter, the sum of (a) the
greater of (i) an amount equal to 50% of the Borrower’s Consolidated net, after
tax earnings (determined in accordance with GAAP) for such Fiscal Quarter and
(ii) zero dollars ($0) and (b) and an amount equal to 50% of Net Available
Proceeds received by the Borrower in such Fiscal Quarter.

“Fiscal Year” means a fiscal year of the Borrower.

“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio of (a) the Surplus/Income Amount as of such Fiscal Quarter-end to
(b) Trailing Fixed Charges as of such Fiscal Quarter-end.

 

- 9 -



--------------------------------------------------------------------------------

“Fixed Charges” means, for any period, the sum, without duplication, of
(a) Consolidated Interest Expense for such period and (b) Restricted Payments
made or incurred by the Borrower during such period.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.

“Foreign Subsidiary” means a Subsidiary (which may be a corporation, limited
liability company, partnership or other legal entity) organized under the laws
of a jurisdiction outside the United States, and conducting substantially all
its operations outside the United States.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the most
recent audited Consolidated financial statements of the Borrower and its
Consolidated Subsidiaries delivered to the Lenders.

“Governmental Authority” means the government of the United States or any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Debt or other debt-like obligations of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or advance or supply funds for the purchase of) any
security for the payment thereof, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Debt or other
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest rate, currency exchange rate or commodity price hedging arrangement.

 

- 10 -



--------------------------------------------------------------------------------

“Hudson” means Hudson Indemnity, Ltd., a Cayman Islands reinsurance company and
an Insurance Subsidiary.

“Income Taxes” has the meaning specified in clause (a) of the definition of
Excluded Taxes.

“Indemnified Taxes” means all Taxes except Excluded Taxes.

“Insurance Subsidiary” means a Subsidiary that is a regulated insurance company.
As of the date of this Agreement, Hudson, National Interstate Insurance Company,
National Interstate Insurance Company of Hawaii, Inc., and Triumphe Casualty
Company constitute the Insurance Subsidiaries.

“Interest Election” means an election by the Borrower to change or continue the
Interest Type of a Borrowing in accordance with Section 2.07.

“Interest Expense” means, for any fiscal period, all expense of the Borrower or
any of its Subsidiaries for such fiscal period classified as interest expense
for such period, including interest on capitalized interest and interest under
“synthetic” leases, in accordance with GAAP; provided that Interest Expense
shall not include interest expense, if any, in respect of Hedging Agreements
that would otherwise be included pursuant to Financial Accounting Standard 133.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of each calendar quarter, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, if such Interest Period is longer than three months,
each day during such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
beginning on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be deemed to be the effective date of the most recent conversion or continuation
of such Borrowing.

“Interest Type”, when used with respect to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.

 

- 11 -



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); (b) the making
of any deposit with, or advance, loan or other extension of credit or capital
contribution to, any other Person (including the purchase of Property from
another Person subject to an understanding or agreement, contingent or
otherwise, to resell such Property to such Person), but excluding any such
advance, loan or extension of credit having a term not exceeding 90 days arising
in connection with the sale of inventory or supplies by such Person in the
ordinary course of business; (c) the entering into of any Guarantee of, or other
contingent obligation with respect to, Debt or other liability of any other
Person and (without duplication) any amount committed to be advanced, lent or
extended to such Person; or (d) the entering into of any Hedging Agreement.

“LC Disbursement” means a payment made by the Letter of Credit Issuer in respect
of a drawing under a Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Letters of Credit outstanding at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time will be its
Percentage of the total LC Exposure at such time.

“LC Sublimit” means Ten Million Dollars ($10,000,000).

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lender Parties” means the Lenders, the Letter of Credit Issuer, the
Administrative Agent.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment or Section 2.05,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment.

“Letter of Credit” means any letter of credit issued pursuant to Section 2.04 of
this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

“Letter of Credit Issuer” means KeyBank National Association and its successors
in such capacity as provided in Section 2.04(i).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the per annum rate of interest, determined by the Administrative Agent
in accordance with its usual procedures (which determination shall be conclusive
and binding absent manifest error) as of approximately 11:00 A.M. (London time)
two (2) Business Days prior to the beginning of such Interest Period pertaining
to such Eurodollar Borrowing, appearing on page 3750 of the Dow Jones Telerate
Service (or any successor to or substitute page of such Service, or any
successor to or substitute for such Service providing rate quotations comparable
to those currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) as
the rate in the London interbank market for dollar deposits in immediately
available funds with a maturity comparable to such Interest Period. In the event
that such a rate quotation is not available for any reason, then the rate shall
be the rate, determined by the Administrative Agent as of approximately 11:00
A.M. (London time) two (2) Business Days prior to the beginning of such Interest
Period pertaining to such Eurodollar Borrowing, to be the average (rounded
upwards, if necessary, to the nearest one sixteenth of one percent (1/16th of
1%)) of the per annum rates of interest at which dollar deposits in immediately
available funds, approximately equal in principal amount to such Eurodollar
Borrowing and for a maturity comparable to the Interest Period, are offered to
KeyBank National Association by prime banks in the London interbank market.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory note issued by the
Borrower pursuant to Section 2.09(e), the Letters of Credit, any certificate
required to be delivered by the Borrower pursuant to Article 2 or Article 5.

“Loans” means loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, financial condition, prospects, contingent
liabilities or material agreements of the Borrower and its Subsidiaries taken as
a whole, (b) the ability of the Borrower to perform any of its obligations under
any Loan Document or (c) the rights of or benefits available to any Lender Party
under, or the validity or enforceability of, any Loan Document.

“Material Debt” means Debt (other than obligations in respect of the Loans and
the Letters of Credit) or obligations in respect of one or more Hedging
Agreements, of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $5,000,000. For purposes of determining
Material Debt, the “principal amount” of the obligations of the

 

- 13 -



--------------------------------------------------------------------------------

Borrower or any Subsidiary in respect of any Hedging Agreement at any time will
be the maximum aggregate amount (after giving effect to any netting agreements)
that the Borrower or such Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.

“Material Insurance Subsidiary” means a Material Subsidiary that is also an
Insurance Subsidiary. As of the date of this Agreement, National Interstate
Insurance Company and Hudson constitute the Material Insurance Subsidiaries.

“Material Subsidiary” means a Subsidiary that holds, directly or indirectly,
more than 5% of the Consolidated assets of the Borrower and its Subsidiaries at
such time or that accounts for more than 5% of the consolidated revenues of the
Borrower and its Subsidiaries at such time, in each instance determined in
accordance with GAAP.

“Maturity Date” means the Revolving Availability Termination Date.

“Minimum Net Worth” means, for any Fiscal Quarter, the minimum Consolidated Net
Worth required to be maintained by the Borrower as of the end of such Fiscal
Quarter pursuant to Section 6.13.

“Moody’s” means Moody’s Investors Service, Inc. and its successors and assigns
or, if it shall be dissolved or shall no longer assign credit ratings to long
term debt, then any other nationally recognized statistical rating agency
designated by the Administrative Agent.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

“Net Available Proceeds” means, with respect to the sale or other disposition of
any Equity Interests of the Borrower or a Material Subsidiary, the aggregate
amount of all cash received by the Borrower and its Material Subsidiaries in
respect of such sale or other disposition, net of reasonable costs and expenses
incurred by the Borrower and its Material Subsidiaries in connection therewith.

“Net Income” of any Person means, for any period, the net income (or loss) of
such Person and its subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Participants” has the meaning specified in Section 9.04(e).

 

- 14 -



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Percentage” means, with respect to any Lender, the percentage of the Total
Commitment represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Percentages will be determined based on the
Commitments most recently in effect, adjusted to give effect to any assignments.

“Permitted Liens” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05:

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations (including, without limitation, deposits made in the
ordinary course of business to cash collateralize letters of credit described in
the parenthetical in clause (i) of the definition of “Debt”);

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, and Liens imposed by statutory or common law
relating to banker’s liens or rights of setoff or similar rights relating to
deposit accounts, in each case in the ordinary course of business;

(e) Liens arising under escrows, trusts, custodianships, separate accounts,
funds withheld procedures, and similar deposits, arrangements, or agreements
established with respect to insurance policies, annuities, guaranteed investment
contracts and similar products underwritten by, or Reinsurance Agreements
entered into by, any Insurance Subsidiary in the ordinary course of business;

(f) deposits with insurance regulatory authorities in the ordinary course of
business; and

(g) easements, zoning restrictions, rights-of-way, licenses, reservations, minor
irregularities of title and similar encumbrances on real property imposed by law
or arising in the ordinary course of business that do not secure any monetary
obligation and do not materially detract from the value of the affected property
or interfere with the ordinary conduct of business of the Borrower or any
Material Subsidiary;

 

- 15 -



--------------------------------------------------------------------------------

provided that, except as provided in clause (c), above, the term “Permitted
Liens” shall not include any Lien that secures Debt.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (except a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) a “contributing sponsor” as defined in
Section 400 l(a)(13) of ERISA.

“Prevailing Eastern Time” means “eastern standard time” as defined in 15 USC
§263 as modified by 15 USC §260a.

“Pricing Schedule” means the Pricing Schedule attached hereto.

“Prime Rate” means, for any day, the rate of interest per annum then most
recently publicly announced by KeyBank National Association as its “prime” rate
(or equivalent rate otherwise named) in effect at its principal office in
Cleveland, Ohio, which prime rate is not necessarily the lowest rate of interest
charged by KeyBank National Association to commercial borrowers. Each change in
the Prime Rate will be effective for purposes hereof from and including the date
such change is publicly announced as being effective.

“Register” has the meaning specified in Section 9.04(c).

“Reinsurance Agreement” means any agreement, contract, treaty or other
arrangement providing for Ceded Reinsurance by any Insurance Subsidiary or any
Subsidiary of such Insurance Subsidiary.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and its Affiliates.

“Required Lenders” means, at any time, Lenders having aggregate Exposures and
unused Commitments representing more than 50% of the sum of all Exposures and
unused Commitments at such time; provided that if a single Lender (or single
group of a Lender and its Lender Affiliates) has an aggregate Exposure and
unused Commitment representing more than 50% of the sum of all Exposures and
unused Commitments, then “Required Lenders” shall mean such Lender (or such
group of such Lender and its Lender Affiliates) and at least one other Lender.

“Restricted Payment” means, without duplication, (a) any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest in the Borrower

 

- 16 -



--------------------------------------------------------------------------------

or with respect to any Trust Preferred Securities or (b) any payment (whether in
cash, securities or other property) or incurrence of an obligation by the
Borrower or any of its Subsidiaries, including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interest in the Borrower or any Trust
Preferred Securities.

“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement (other than Surplus Relief Reinsurance) whereby any Insurance
Subsidiary or any Subsidiary of such Insurance Subsidiary cedes reinsurance to
other insurers (other than to another Insurance Subsidiary or any of its
Subsidiaries).

“Revolving Availability” means on any date an amount equal to the Total
Commitment on such date, minus the Total Outstanding Amount on such date.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the Revolving Availability Termination Date (or,
if earlier, the date on which all outstanding Commitments terminate).

“Revolving Availability Termination Date” means December 19, 2012 (or if such
date is not a Business Day with respect to Eurodollar Loans, the next preceding
day that is a Business Day with respect to Eurodollar Loans).

“Revolving Loan” means a Loan made pursuant to Section 2.02.

“Sale-Leaseback Transaction” has the meaning specified in Section 6.07.

“SAP” means, with respect to any Insurance Subsidiary, the accounting procedures
and practices prescribed or permitted by the Applicable Insurance Regulatory
Authority, applied on a basis consistent with those that, in accordance with the
last sentence of Section 1.04 hereof, are to be used in making the calculations
for purposes of determining compliance with this Agreement.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors and assigns or, if it shall be dissolved or
shall no longer assign credit ratings to long term debt, then any other
nationally recognized statistical rating agency designated by the Administrative
Agent.

“SEC” means the United States Securities and Exchange Commission.

“Statutory Reserve Adjustment” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board). Such
reserve percentages will include those imposed pursuant to such Regulation D.
Eurodollar Loans will be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without

 

- 17 -



--------------------------------------------------------------------------------

benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Adjustment will be adjusted automatically on
and as of the effective date of any change in any applicable reserve percentage.

“Statutory Statement” means, as to any Insurance Subsidiary, a statement of the
condition and affairs of such Insurance Subsidiary, prepared in accordance with
statutory accounting practices required or permitted by the Applicable Insurance
Regulatory Authority, and filed with the Applicable Insurance Regulatory
Authority.

“Statutory Surplus” means, as at any date for any Insurance Subsidiary, the
aggregate amount of surplus as regards policyholders (determined without
duplication in accordance with SAP) of such Insurance Subsidiary, as set forth
on page 3, line 38, of the most recent Statutory Statement of such Insurance
Subsidiary (or equivalent page, line, or statement, to the extent that any
thereof is modified or replaced).

“Subordinated Debt” means the Debt of the Borrower evidenced by the Trust
Preferred Securities Notes and any other Debt of the Borrower (a) no part of the
principal of which is required to be paid (whether by way of mandatory sinking
fund, mandatory redemption, mandatory prepayment or otherwise), prior to the
date that is twelve months after the Maturity Date and (b) that has been
subordinated to the Loans and other obligations of the Borrower under the Loan
Documents in right and time of payment upon terms that are satisfactory to the
Required Lenders, which terms may, in the Required Lenders’ determination,
include (without limitation) limitations or restrictions on the right of the
holder of such Debt to receive payments and exercise remedies.

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any corporation, limited liability company, partnership or other entity the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date and (b) any other corporation, limited
liability company, partnership or other entity (i) of which securities or other
ownership interests (A) representing more than 50% of the ordinary voting power
or, in the case of a partnership, more than 50% of the general partnership
voting interests or (B) otherwise having ordinary voting power to elect a
majority of the board of directors or other persons performing similar
functions, are, as of such date, owned, controlled or held, or (ii) that is
otherwise Controlled (pursuant to clause (b) of the definition of “Control”) as
of such date, by the parent and/or one or more of its subsidiaries, but
excluding any such entity that is required to be consolidated under GAAP solely
by reason of FASB Interpretation No. 46.

“Subsidiary” means any subsidiary of the Borrower.

“Surplus/Income Amount” means, as of the last day of any Fiscal Quarter, the
greatest of (i) an amount equal to ten percent (10%) of the aggregate Statutory
Surplus of all of the Insurance Subsidiaries as of the last day of the Fiscal
Year then ending or most recently ended, as the case may be, (ii) an amount
equal to 100% of the aggregate statutory net income of all of the Insurance
Subsidiaries for the Fiscal Year then ending or most recently ended, as the case
may be, as

 

- 18 -



--------------------------------------------------------------------------------

reflected on their respective Statutory Statements for such period, and
(iii) dividends from all of the Subsidiaries paid in cash (or marketable
securities in lieu thereof) to the Borrower during the four Fiscal Quarter
period then ending.

“Surplus Relief Reinsurance” means any transaction in which any Insurance
Subsidiary or any Subsidiary of such Insurance Subsidiary cedes business under a
reinsurance agreement that would be considered a “financing-type” reinsurance
agreement as determined by the independent certified public accountants of any
Insurance Subsidiary in accordance with principles published by the Financial
Accounting Standards Board, as the same may be revised from time to time.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Capitalization” means, as of any date, the aggregate of, without
duplication, (a) Adjusted Consolidated Debt of the Borrower, on such date and
(b) Consolidated Net Worth of the Borrower, on such date.

“Total Commitment” means, at any date, the aggregate of the Commitments of all
Lenders at such date.

“Total Outstanding Amount” means, at any date, the aggregate Exposures of all
Lenders at such date.

“Trailing Fixed Charges” means, as of the end of any Fiscal Quarter, Fixed
Charges for such Fiscal Quarter, plus Fixed Charges for the three
(3) immediately preceding Fiscal Quarters.

“Trust Preferred Securities” means mandatorily redeemable preferred securities
issued by one or more Delaware business trusts that are Affiliates of the
Borrower (including, without limitation, Effective Date Trust Preferred
Securities), to which trusts the Borrower has issued Trust Preferred Securities
Notes, provided that, other than the Effective Date Trust Preferred Securities,
no such preferred securities shall be mandatorily redeemable earlier than
December 19, 2013.

“Trust Preferred Securities Notes” means (a) the unsecured junior subordinated
deferrable interest notes issued by the Borrower to evidence loans made to the
Borrower by the issuers of the Trust Preferred Securities from the proceeds of
the sale of such Trust Preferred Securities under and pursuant to the Effective
Date Trust Preferred Securities and (b) any subsequent unsecured junior
subordinated deferrable interest notes issued by the Borrower to evidence loans
made to the Borrower by the issuers of the Trust Preferred Securities from the
proceeds of the sale of such Trust Preferred Securities, which notes are
governed by indentures in all material respects equivalent (other than the face
amount of such debentures) to that certain Indenture dated as of May 22, 2003
between the Borrower and Wilmington Trust Company, as trustee.

“United States” means the United States of America.

 

- 19 -



--------------------------------------------------------------------------------

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which all of the equity securities or other
ownership interests (other than, in the case of a corporation, directors’
qualifying shares) are directly or indirectly owned or controlled by such Person
or one or more Wholly Owned Subsidiaries of such Person or by such Person and
one or more Wholly Owned Subsidiaries of such Person.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified by Interest Type (e.g., a
“Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein (including those
incorporated by reference to another document) apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
includes the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the word “property” shall be construed to refer to any
and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

Section 1.04. Accounting Terms; Changes in GAAP.

(a) Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Administrative
Agent hereunder shall (unless otherwise disclosed to the Administrative Agent in
writing at the time of delivery thereof in the manner described in subsection
(b) below) be prepared, in accordance with GAAP or with SAP applied on a basis
consistent with those used in the preparation of the latest financial statements
furnished to the Administrative Agent hereunder (which, prior to the delivery of
the first financial statements under Section 5.01 hereof, shall mean the
audited, or annual statutory, financial statements as at

 

- 20 -



--------------------------------------------------------------------------------

December 31, 2006 referred to in Section 3.04 hereof). All calculations made for
the purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of GAAP or with SAP
applied on a basis consistent with those used in the preparation of the latest
annual or quarterly financial statements furnished to the Administrative Agent
pursuant to Section 5.01 hereof (or, prior to the delivery of the first
financial statements under Section 5.01 hereof, used in the preparation of the
audited, or annual statutory, financial statements as at December 31, 2006
referred to in Section 3.04 hereof) unless (i) the Borrower shall have objected
to determining such compliance on such basis at the time of delivery of such
financial statements or (ii) the Required Lenders (through the Administrative
Agent) shall so object in writing within 30 days after delivery of such
financial statements, in either of which events such calculations shall be made
on a basis consistent with those used in the preparation of the latest financial
statements as to which such objection shall not have been made (which, if
objection is made in respect of the first financial statements delivered under
Section 5.01 hereof, shall mean the audited, or annual statutory, financial
statements referred to in Section 3.04 hereof).

(b) The Borrower shall deliver to the Administrative Agent at the same time as
the delivery of any annual or quarterly financial statement under Section 5.01
hereof (i) a description in reasonable detail of any material variation between
the application of accounting principles, or statutory accounting practices,
employed in the preparation of such statement and the application of accounting
principles, or statutory accounting practices, employed in the preparation of
the next preceding annual or quarterly financial statements as to which no
objection has been made in accordance with the last sentence of subsection
(a) above and (ii) reasonable estimates of the difference between such
statements arising as a consequence thereof.

(c) To enable the ready and consistent determination of compliance with the
covenants set forth in Article 6 hereof, the Borrower shall not change the last
day of its fiscal year from December 31, or the last days of the first three
fiscal quarters in each of its fiscal years from March 31, June 30 and
September 30 of each year, respectively.

ARTICLE 2

THE CREDITS

Section 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Revolving Availability Period in an aggregate principal amount
that will not at any time result in (A) such Lender’s Exposure exceeding its
Commitment or (B) the Total Outstanding Amount exceeding the Total Commitment
then in effect. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

(b) The Commitments of the Lenders are several, i.e., the failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder, and no Lender shall be responsible for any other
Lender’s failure to make Loans as and when required hereunder.

 

- 21 -



--------------------------------------------------------------------------------

Section 2.02. Revolving Loans. (a) Each Revolving Loan shall be made as part of
a Borrowing consisting of Loans of the same Interest Type made by the Lenders
ratably in accordance with their respective Commitments, as the Borrower may
request (subject to Section 2.14) in accordance herewith. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan. Any exercise of such option shall
not affect the Borrower’s obligation to repay such Loan as provided herein.

(b) At the beginning of each Interest Period for any Eurodollar Borrowing, the
aggregate amount of such Borrowing shall be an integral multiple of $500,000 and
not less than $1,000,000. When each Base Rate Borrowing is made, the aggregate
amount of such Borrowing shall be an integral multiple of $500,000 and not less
than $1,000,000; provided that a Base Rate Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Commitments. Borrowings
of more than one Interest Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of five (5) Eurodollar
Borrowings outstanding.

(c) Notwithstanding any other provision hereof, the Borrower will not be
entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

Section 2.03. Requests to Borrow Revolving Loans. To request a Revolving
Borrowing, the Borrower shall, by and through an Authorized Representative,
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 11:00 a.m., Prevailing Eastern Time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of a Base Rate Borrowing, not later than 11:00 a.m., Prevailing Eastern Time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by an Authorized Representative. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the aggregate amount of such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
“Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

 

- 22 -



--------------------------------------------------------------------------------

If no election as to the Interest Type of a Borrowing is specified, the
requested Borrowing will be a Base Rate Borrowing. If no Interest Period with
respect to a requested Eurodollar Borrowing is specified, the Borrower will be
deemed to have selected an Interest Period of one month’s duration. Promptly
after it receives a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender as to the details of such
Borrowing Request and the amount of such Lender’s Loan to be made pursuant
thereto.

Section 2.04. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or for the account of its Subsidiaries (however, such
Subsidiary’s joining in any letter of credit application, reimbursement
agreement or other agreement in connection with a Letter of Credit issued for
its account shall not in any respect impair or otherwise affect the Borrower’s
primary obligations in respect of such Letter of Credit pursuant to this
Agreement), in a form reasonably acceptable to the Administrative Agent, the
Letter of Credit Issuer and the Borrower, from time to time during period from
and after the Effective Date until the date that is fifteen (15) Business Days
prior to the Revolving Availability Termination Date. If the terms and
conditions of any form of letter of credit application, reimbursement agreement
or other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Letter of Credit Issuer relating to any Letter of Credit are not
consistent with the terms and conditions of this Agreement, the terms and
conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal or Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall, by and
through an Authorized Representative, give to the Administrative Agent and the
Letter of Credit Issuer by telephone (confirmed by telecopy or email
transmission from such Authorized Representative), reasonably in advance of the
requested date of issuance, amendment, renewal or extension, a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the requested date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
Section 2.04(c)), the amount of such Letter of Credit and the currency in which
it is to be denominated, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by the Letter of Credit Issuer, the Borrower
also shall submit a letter of credit application on the Letter of Credit
Issuer’s standard form (with such changes as are agreed by the Letter of Credit
Issuer and the Borrower) in connection with any request for a Letter of Credit.
A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, (i) the LC Exposure will not
exceed the LC Sublimit and (ii) the Total Outstanding Amount will not exceed the
Total Commitment then in effect. No Letter of Credit shall be issued if the
Letter of Credit Issuer shall have received notice from the Administrative Agent
or the Required Lenders that the conditions to such issuance, as set forth in
this Section 2.04 and in Section 4.02, have not been met.

 

- 23 -



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or before the close
of business on the earlier of (i) the date that is one (1) year after such
Letter of Credit is issued (or, in the case of any renewal or extension thereof,
one (1) year after such renewal or extension) and (ii) the date that is ten
(10) Business Days (or such lesser period as the Letter of Credit Issuer may
agree in its sole discretion) before the Maturity Date. At the request of the
Borrower a Letter of Credit may provide that the expiration date thereof may be
automatically extended without amendment for a period of one year from the
original expiration date or any subsequent expiration date (but in no event
later than the date specified in clause (ii) of the immediately preceding
sentence), unless, prior to such original or subsequent expiration date (with
the length of such prior period being requested by the Borrower and subject to
the approval of the Letter of Credit Issuer), the Letter of Credit Issuer shall
notify the beneficiary thereof that such Letter of Credit will not be renewed
for any such additional period.

(d) Participations. Effective upon the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Letter of Credit Issuer or the Lenders, the
Letter of Credit Issuer grants to each Lender, and each Lender acquires from the
Letter of Credit Issuer, a participation in such Letter of Credit equal to such
Lender’s Percentage of the aggregate amount available to be drawn thereunder.
Pursuant to such participations, each Lender agrees to pay to the Administrative
Agent, for the account of the Letter of Credit Issuer, such Lender’s Percentage
of (i) each LC Disbursement made by the Letter of Credit Issuer and not
reimbursed by the Borrower on the date due as provided in Section 2.04(e) and
(ii) any reimbursement payment required to be refunded to the Borrower for any
reason. Each Lender’s obligation to acquire participations and make payments
pursuant to this subsection is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or any reduction or termination of the Commitments, and each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Letter of Credit Issuer makes any LC Disbursement
under a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying an amount equal to such LC Disbursement to the Administrative Agent not
later than 4:00 p.m., Prevailing Eastern Time, on the day that such LC
Disbursement is made, if the Borrower receives notice of such LC Disbursement
before 10:00 a.m., Prevailing Eastern Time, on such day of disbursement, or, if
such notice has not been received by the Borrower before 10:00 a.m., Prevailing
Eastern Time, on such day of disbursement, then not later than 4:00 p.m.,
Prevailing Eastern Time, on (i) the Business Day that the Borrower receives such
notice, if such notice is received before 10:00 a.m., Prevailing Eastern Time,
on the day of receipt of such notice or (ii) the next Business Day, if such
notice is not received before 10:00 a.m. on the day of receipt of such notice;
provided that, the Borrower may, subject to the conditions to borrowing set
forth herein (including Borrowing amounts), request in accordance with the terms
and conditions of this Agreement that such payment be made with the proceeds of
a Base Rate Revolving Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Revolving Loan. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Percentage thereof. Promptly after it receives such
notice, each Lender shall pay to the Administrative Agent its Percentage of

 

- 24 -



--------------------------------------------------------------------------------

the payment then due from the Borrower, in the same manner as is provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06(b)
shall apply, mutatis mutandis, to such payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to the Letter of Credit Issuer the
amounts so received by it from the Lenders. If a Lender makes a payment pursuant
to this subsection to reimburse the Letter of Credit Issuer for any LC
Disbursement (other than by funding Base Rate Loans as contemplated above),
(i) such payment will not constitute a Loan and will not relieve the Borrower of
its obligation to reimburse such LC Disbursement and (ii) such Lender will be
subrogated to its pro rata share of the Letter of Credit Issuer’s claim against
the Borrower for such reimbursement. Promptly after the Administrative Agent
receives any payment from the Borrower pursuant to this subsection, the
Administrative Agent will distribute such payment to the Letter of Credit Issuer
or, if Lenders have made payments pursuant to this subsection to reimburse the
Letter of Credit Issuer, then to such Lenders and the Letter of Credit Issuer as
their interests may appear.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.04(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Letter of Credit Issuer under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, the Letter of Credit Issuer and their
respective Related Parties shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Letter of Credit Issuer; provided that the foregoing shall not excuse the Letter
of Credit Issuer from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Letter of Credit Issuer’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. In the absence of gross
negligence or willful misconduct on the part of the Letter of Credit Issuer (as
finally determined by a court of competent jurisdiction), the Letter of Credit
Issuer shall be deemed to have exercised care in each such determination.
Without limiting the generality of the foregoing, the parties agree that, with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Letter of Credit Issuer
may, in its sole discretion, either (A) accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or (B) refuse to accept

 

- 25 -



--------------------------------------------------------------------------------

and make payment upon such documents if such documents do not strictly comply
with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Letter of Credit Issuer shall, promptly after
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Letter of Credit Issuer shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Letter of Credit Issuer has
made or will make an LC Disbursement pursuant thereto; provided that any failure
to give or delay in giving such notice will not relieve the Borrower of its
obligation to reimburse the Letter of Credit Issuer and the Lenders with respect
to any such LC Disbursement.

(h) Interim Interest. Unless the Borrower reimburses an LC Disbursement in full
on the day it is made, the unpaid amount thereof shall bear interest, for each
day from and including the day on which such LC Disbursement is made to but
excluding the day on which the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Base Rate Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
Section 2.04(e), then Sections 2.13(d) and 2.13(e) shall apply. Interest accrued
pursuant to this subsection shall be for the account of the Letter of Credit
Issuer, except that a pro rata share of interest accrued on and after the day
that any Lender reimburses the Letter of Credit Issuer for a portion of such LC
Disbursement pursuant to Section 2.04(e) shall be for the account of such
Lender.

(i) Replacement of Letter of Credit Issuer. The Letter of Credit Issuer may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Letter of Credit Issuer and the successor Letter of Credit
Issuer. The Administrative Agent shall notify the Lenders of any such
replacement. At the time any such replacement becomes effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Letter of
Credit Issuer pursuant to Section 2.12(b). On and after the effective date of
any such replacement, (i) the successor Letter of Credit Issuer will have all
the rights and obligations of the Letter of Credit Issuer under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Letter of Credit Issuer” will be deemed to refer to such
successor or to any previous Letter of Credit Issuer, or to such successor and
all previous Letter of Credit Issuer, as the context shall require. After the
Letter of Credit Issuer is replaced, it will remain a party hereto and will
continue to have all the rights and obligations of the Letter of Credit Issuer
under this Agreement with respect to Letters of Credit issued by it before such
replacement, but will not be required to issue additional Letters of Credit.

Section 2.05. Optional Increase in Commitments. At any time prior to the date
that is thirty days prior to the Revolving Availability Termination Date, if no
Default shall have occurred and be continuing (or would result after giving
effect thereto), the Borrower, may, if it so elects, increase the aggregate
amount of the Commitments (each such increase to be in an aggregate amount that
is an integral multiple of $5,000,000 and not less than $10,000,000), either by
designating a financial institution not theretofore a Lender to become a Lender
(such designation to be effective only with the prior written consent of the
Administrative Agent and the Letter of Credit Issuer, which consents will not be
unreasonably withheld or delayed, and only if such financial institution accepts
a Commitment in an aggregate amount that is an integral multiple of

 

- 26 -



--------------------------------------------------------------------------------

$5,000,000 and not less than $10,000,000), or by agreeing with an existing
Lender that such Lender’s Commitment shall be increased. Upon execution and
delivery by the Borrower and such Lender or other financial institution of an
instrument (a “Commitment Acceptance”) in form reasonably satisfactory to the
Administrative Agent, such existing Lender shall have a Commitment as therein
set forth or such other financial institution shall become a Lender with a
Commitment as therein set forth and with all the rights and obligations of a
Lender with such a Commitment hereunder, and any such other financial
institution shall be deemed to be a Lender for all purposes of this Agreement
and the other Loan Documents without any amendment hereto or thereto and without
the consent of any other party (other than those required above in this
Section 2.05); provided:

(a) that the Borrower shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Lenders;

(b) that the Borrower shall have delivered to the Administrative Agent a copy of
the Commitment Acceptance;

(c) that the amount of such increase, together with all other increases in the
aggregate amount of the Commitments pursuant to this Section 2.05 since the date
of this Agreement, does not exceed $25,000,000;

(d) that, before and after giving effect to such increase, the representations
and warranties of the Borrower contained in Article 3 of this Agreement shall be
true and correct; and

(e) that the Administrative Agent shall have received such evidence (including
an opinion of Borrower’s counsel) as it may reasonably request to confirm the
Borrower’s due authorization of the transactions contemplated by this
Section 2.05 and the validity and enforceability of the obligations of the
Borrower resulting therefrom.

On the date of any such increase, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders that the conditions set
forth in clauses (a) through (e) above have been satisfied.

Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.05:

(x) within five Domestic Business Days, in the case of any Base Rate Borrowings
then outstanding, and at the end of the then current Interest Period with
respect thereto, in the case of any Eurodollar Borrowings then outstanding, the
Borrower shall prepay such Borrowing in its entirety and, to the extent the
Borrower elects to do so and subject to the conditions specified in Article 4,
the Borrower shall reborrow Loans from the Lenders in proportion to their
respective Commitments after giving effect to such increase, until such time as
all outstanding Loans are held by the Lenders in such proportion; and

(y) each existing Lender whose Commitment has not increased pursuant to this
Section 2.05 (each, a “Non-increasing Lender”) shall be deemed, without further
action

 

- 27 -



--------------------------------------------------------------------------------

by any party hereto, to have sold to each Lender whose Commitment has been
assumed or increased under this Section 2.05 (each, an “Increased Commitment
Lender”), and each Increased Commitment Lender shall be deemed, without further
action by any party hereto, to have purchased from each Non-Increasing Lender, a
participation (on the terms specified in Section 2.04(d)) in each Letter of
Credit in which such Non-Increasing Lender has acquired a participation in an
amount equal to such Increased Commitment Lender’s Percentage thereof, until
such time as all LC Exposures are held by the Lenders in proportion to their
respective Commitments after giving effect to such increase.

Section 2.06. Funding of Revolving Loans. (a) Each Lender making a Revolving
Loan hereunder shall wire the principal amount thereof in immediately available
funds, by 1:00 p.m., Prevailing Eastern Time, on the proposed date of such Loan,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders. The Administrative Agent shall make such
funds available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account of the Borrower maintained with the Administrative
Agent in Cleveland, Ohio and designated by the Borrower in the applicable
Borrowing Request; provided that Base Rate Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.04(e) will be
remitted by the Administrative Agent to the Letter of Credit Issuer.

(b) Unless the Administrative Agent receives notice from a Lender before the
proposed date of any Borrowing that such Lender will not make its share of such
Borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.06(a) and may, in reliance on such assumption, make a
corresponding amount available to the Borrower. In such event, if a Lender has
not in fact made its share of such Borrowing available to the Administrative
Agent, such Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the day such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to Base Rate Loans. If such Lender pays
such amount to the Administrative Agent, such amount shall constitute such
Lender’s Loan included in such Borrowing.

Section 2.07. Interest Elections. (a) Each Borrowing of Revolving Loans
initially shall be of the Interest Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Interest Type or, in the case
of a Eurodollar Borrowing, to continue such Borrowing for one or more additional
Interest Periods, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

- 28 -



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent thereof by telephone by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting that a
Borrowing of the Interest Type resulting from such election be made on the
effective date of such election. Each such telephonic Interest Election shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or e-mail
transmission to the Administrative Agent of a written Interest Election in a
form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election shall specify the following
information in compliance with Section 2.02 and subsection (e) of this Section:

(i) the Borrowing to which such Interest Election applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election,
which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”.

If an Interest Election requests a Eurodollar Borrowing but does not specify an
Interest Period, the Borrower will be deemed to have selected an Interest Period
of one month’s duration.

(d) Promptly after it receives an Interest Election, the Administrative Agent
shall advise each Lender as to the details thereof and such Lender’s portion of
each resulting Borrowing.

(e) if the Borrower fails to deliver a timely Interest Election with respect to
a Eurodollar Borrowing before the end of an Interest Period applicable thereto,
such Borrowing (unless repaid) will be converted to a Base Rate Borrowing at the
end of such Interest Period. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing, (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) each Eurodollar
Borrowing (unless repaid) will be converted to a Base Rate Borrowing at the end
of the Interest Period applicable thereto on the date of such notice.

Section 2.08. Termination or Reduction of Commitments. (a) Unless previously
terminated, the Commitments will terminate on the Revolving Availability
Termination Date.

 

- 29 -



--------------------------------------------------------------------------------

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) the amount of each reduction of the Commitments
shall be an integral multiple of $5,000,000 and not less than $10,000.000 and
(ii) the Borrower shall not terminate or reduce the Commitments if, after giving
effect thereto and to any concurrent prepayment of Revolving Loans pursuant to
Section 2.10, the total Exposures would exceed the total Commitments and
(iii) the Borrower shall not reduce the Commitments if, after giving effect
thereto, the outstanding Commitments would be less than $30,000,000.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.08(b), at least one Business
Day before the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly after it receives any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section will be
irrevocable; provided that any such notice terminating the Commitments may state
that it is conditioned on the effectiveness of other credit facilities, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or before the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments will be permanent and
will be made ratably among the Lenders in accordance with their respective
Commitments.

Section 2.09. Payment at Maturity; Evidence of Debt. (a) The Borrower
unconditionally promises to pay to the Administrative Agent on the Maturity
Date, for the account of each Lender, the then unpaid principal amount of such
Lender’s Revolving Loans.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Interest Type thereof and each
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to subsections (b) and
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that any failure by any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not affect the Borrower’s obligation to repay the Loans in accordance with the
terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after

 

- 30 -



--------------------------------------------------------------------------------

assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.10. Optional and Mandatory Prepayments. (a) Optional Prepayments. The
Borrower will have the right at any time to prepay any Borrowing in whole or in
part, subject to the provisions of this Section and Section 2.16.

(b) Mandatory Prepayments. If at any date the Total Outstanding Amount exceeds
the Total Commitment calculated as of such date, then not later than the next
succeeding Business Day, the Borrower shall be required to prepay the Loans in
an amount equal to such excess until the Total Outstanding Amount does not
exceed the Total Commitment.

(c) Allocation of Prepayments. Before any optional or mandatory prepayment of
Borrowings hereunder, the Borrower shall select the Borrowing or Borrowings to
be prepaid and shall specify such selection in the notice of such prepayment
pursuant to Section 2.10(f).

(d) Partial Prepayments. Each partial prepayment of a Borrowing shall be in an
amount that would be permitted under Section 2.02(b) for a Borrowing of the same
Interest Type, except as needed to apply fully the required amount of a
mandatory prepayment. Each partial prepayment of a Borrowing shall be applied
ratably to the Loans included in such Borrowing.

(e) Accrued Interest. Each prepayment of a Borrowing shall be accompanied by
accrued interest to the extent required by Section 2.13.

(f) Notice of Prepayments. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy or e-mail transmission) of any prepayment of
any Borrowing hereunder (i) in the case of a Eurodollar Borrowing, not later
than noon, Prevailing Eastern Time, three Business Days before the date of
prepayment and (ii) in the case of a Base Rate Borrowing, not later than noon,
Prevailing Eastern Time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.08(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08(c). Promptly after it
receives any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof.

(g) Mandatory Cash Deposits. If at any date the LC Exposure exceeds the LC
Sublimit, then not later than the next succeeding Business Day, the Borrower
shall be required to deposit cash, in the amount of such excess, in pledge with
the Administrative Agent to cash collateralize Letter of Credit liabilities
until the LC Exposure does not exceed the LC Sublimit.

Section 2.11. [Reserved].

 

- 31 -



--------------------------------------------------------------------------------

Section 2.12. Fees. (a) The Borrower shall pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue during the
Revolving Availability Period at the Applicable Rate on the average daily unused
amount of the Commitment of such Lender during the period from and including the
Effective Date to the date on which such Commitment terminates. Such commitment
fee shall be payable in arrears on the last Business Day of each calendar
quarter in respect of such calendar quarter and on the earlier date on which the
Commitment of such Lender shall be terminated or assigned in whole.

(b) The Borrower shall pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue for each day, at the Applicable Rate per annum that
applies to Eurodollar Loans, on the amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements) on
such day, during the period from the Effective Date to the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Letter of Credit Issuer a
fronting fee, which shall accrue at the rate of one-eighth percent (0.125%) per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
the Effective Date to the later of the date on which the Commitments terminate
and the date on which there ceases to be any LC Exposure, as well as the fees
separately agreed upon by the Borrower and the Letter of Credit Issuer with
respect to issuing, amending, renewing or extending any Letter of Credit, the
currency in which such Letter of Credit is denominated, or processing drawings
thereunder; provided, however, that upon notice to the Borrower from the
Administrative Agent upon and during the continuance of an Event of Default
(which notice the Agent may deliver in its discretion and shall deliver promptly
following the written request of any Lender), and continuing for so long as an
Event of Default exists, the participation fee payable under clause (i), above,
shall, after as well as before judgment, be computed at a rate per annum equal
to 2% plus such Applicable Rate. Participation fees and fronting fees accrued
hereunder will be payable on each Interest Payment Date for Base Rate Loans,
commencing on the first such date to occur after the Effective Date; provided
that all such fees accrued to the date on which the Commitments terminate will
be payable on such date, and any such fees accruing after such date will be
payable on demand. Any other fees payable to the Letter of Credit Issuer
pursuant to this subsection will be payable within 10 days after demand. All
such participation fees and fronting fees will be computed on the basis of a
year of 360 days and will be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) On the Effective Date the Borrower shall pay to the Administrative Agent for
the account of each Lender an origination fee in the amount equal to one-tenth
percent (0.10%) of such Lender’s Commitment on the Effective Date.

(d) The Borrower shall pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon by the
Borrower and the Administrative Agent in writing.

(e) All fees payable hereunder shall be computed on the basis of a year of 360
days and will be payable for the actual number of days elapsed and shall be paid
on the dates due, in immediately available funds, to the Administrative Agent
for distribution, in the case of

 

- 32 -



--------------------------------------------------------------------------------

commitment fees and utilization fees, to the Lenders entitled thereto. Fees paid
shall not be refundable under any circumstances.

Section 2.13. Interest. (a) The Loans comprising each Base Rate Borrowing shall
bear interest for each day at the Alternate Base Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest for each
Interest Period in effect for such Borrowing at the Adjusted LIBO Rate for such
Interest Period, plus the Applicable Rate.

(c) Notwithstanding the foregoing, (i) if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (A) in the case of overdue principal of any Loan, two percent
(2%) plus the rate that otherwise would be applicable to such Loan as provided
in the preceding subsections of this Section or (B) in the case of any other
amount, two percent (2%) plus the Alternate Base Rate; and (ii) upon notice to
the Borrower from the Administrative Agent (whether at its own instance or upon
the request of the Required Lenders) upon and during the continuance of an Event
of Default, and continuing for so long as an Event of Default exists (but
without duplication of the interest accruing pursuant to clause (i), above),
interest on the Loans shall bear interest, after as well as before judgment, at
a rate per annum equal to two percent (2%) plus the rate that otherwise would be
applicable to such Loan as provided in the preceding subsections of this
Section.

(d) Interest accrued on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to Section 2.13(c) shall be payable on
demand, (ii) upon any repayment of any Loan (except a prepayment of a Base Rate
Revolving Loan before the end of the Revolving Availability Period), interest
accrued on the principal amount repaid shall be payable on the date of such
repayment and (iii) upon any conversion of a Eurodollar Loan before the end of
the current Interest Period there for, interest accrued on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder will be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate will be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case will
be payable for the actual number of days elapsed (including the first day but
excluding the last day). Each applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and its determination
thereof will be conclusive absent manifest error.

Section 2.14. Alternate Rate of Interest. If before the beginning of any
Interest Period for a Eurodollar Borrowing:

(i) the Dow Jones Telerate Service is no longer quoting rates for LIBO Rates and
there is no substitute or successor thereto as provided in Section 1.01,

 

- 33 -



--------------------------------------------------------------------------------

and if deposits in dollars in the applicable amounts are not being offered by
KeyBank National Association in the London interbank market for such Interest
Period; or

(ii) Lenders having 50% or more of the aggregate principal amount of the Loans
to be included in such Borrowing advise the Administrative Agent that the
Adjusted LIBO Rate for such Interest Period, after giving effect to
Section 2.15, will not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election that requests the conversion of any Borrowing to, or continuation of
any Borrowing as, a Eurodollar Borrowing will be ineffective and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing will be made
as a Base Rate Borrowing.

Section 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make Eurodollar Loans) or to increase the cost to such Lender or
to reduce any amount received or receivable by such Lender hereunder (whether of
principal, interest or otherwise), then the Borrower shall pay to such Lender
such additional amount or amounts as will compensate it for such additional cost
incurred or reduction suffered.

(b) If any Lender or the Letter of Credit Issuer determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Letter of Credit Issuer’s capital or on
the capital of such Lender’s or the Letter of Credit Issuer’s holding company,
if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Letter of Credit Issuer, to a level below that which such
Lender or the Letter of Credit Issuer or such Lender’s or the Letter of Credit
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Letter of Credit Issuer’s policies and
the policies of such Lender’s or the Letter of Credit Issuer’s holding company
with respect to capital adequacy), then from time to time following receipt of
the certificate referred to in subsection (c) of this Section, the Borrower
shall pay to such Lender or the Letter of Credit Issuer

 

- 34 -



--------------------------------------------------------------------------------

such additional amount or amounts as will compensate it or its holding company
for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate it or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section shall be delivered to the Borrower and
shall be rebuttably presumed to be correct. Each such certificate shall contain
a representation and warranty on the part of the Lender to the effect that such
Lender has complied with its obligations pursuant to Section 2.19 hereof in an
effort to eliminate or reduce such amount. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay by any Lender to demand compensation pursuant to this
Section will not constitute a waiver of its right to demand such compensation;
provided that the Borrower will not be required to compensate a Lender pursuant
to this Section for any increased cost or reduction incurred more than 180 days
before it notifies the Borrower of the Change in Law giving rise to such
increased cost or reduction and of its intention to claim compensation therefor.
However, if the Change in Law giving rise to such increased cost or reduction is
retroactive, then the 180-day period referred to above will be extended to
include the period of retroactive effect thereof.

Section 2.16. Break Funding Payments. If (a) any principal of any Eurodollar
Loan is repaid on a day other than the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) any Eurodollar Loan
is converted on a day other than the last day of an Interest Period applicable
thereto, (c) the Borrower fails to borrow, convert, continue or prepay any
Revolving Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.10(f) and is
revoked in accordance therewith), or (d) any Eurodollar Loan is assigned on a
day other than the last day of an Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then the Borrower shall
compensate each Lender for its loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost and expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the end of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have begun on the date of such failure), over (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the beginning of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

Section 2.17. Taxes. (a) All payments by the Borrower under the Loan Documents
shall be made free and clear of and without deduction or withholding for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower shall be
required to deduct or withhold any

 

- 35 -



--------------------------------------------------------------------------------

Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
will be increased as necessary so that, after all required deductions and
withholdings (including deductions applicable to additional sums payable under
this Section) are made, each relevant Lender Party receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) the Borrower shall make such deductions or withholdings and (iii) the
Borrower shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify each Lender Party, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by such Lender Party with respect to any payment by or obligation of the
Borrower under the Loan Documents (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto (unless such penalties, interest or expenses arise by reason of
the gross negligence or willful misconduct of such Lender), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of any
such payment delivered to the Borrower by a Lender Party on its own behalf, or
by the Administrative Agent on behalf of a Lender Party, shall be conclusive
absent manifest error. If the Borrower has indemnified any Lender Party pursuant
to this Section 2.17(c), such Lender Party shall take such steps as the Borrower
shall reasonably request (at the Borrower’s expense) to assist the Borrower in
recovering the Indemnified Taxes or Other Taxes and any penalties or interest
attributable thereto; provided that no Lender Party shall be required to take
any action pursuant to this Section 2.17(c) unless, in the reasonable judgment
of such Lender Party, such action (i) would not subject such Lender Party to any
unreimbursed cost or expense and (ii) would not otherwise be disadvantageous to
such Lender Party.

(d) As soon as practicable after the Borrower pays any Indemnified Taxes or
Other Taxes to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the laws of the United States, or any treaty to which the
United States is a party, with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate. If any such Foreign Lender becomes subject to any Tax because it
fails to comply with this subsection as and when prescribed by applicable law,
the Borrower shall take such steps (at such Foreign Lender’s expense) as such
Foreign Lender shall reasonably request to assist such Foreign Lender to recover
such Tax.

 

- 36 -



--------------------------------------------------------------------------------

(f) The provisions of this Section 2.17 shall survive the termination of this
Agreement and repayment of the Loans.

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.
(a) The Borrower shall make each payment required to be made by it under the
Loan Documents (whether of principal, interest or fees, or amounts payable under
Section 2.15, 2.16 or 2.17(c) or otherwise) before the time expressly required
under the relevant Loan Document for such payment (or, if no such time is
expressly required, before noon, Prevailing Eastern Time), on the date when due,
in immediately available funds, without set-off or counterclaim. Any amount
received after such time on any day may, in the discretion of the Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 127 Public Square, 6th Floor, Cleveland,
Ohio 44114 (or such other address as may from time to time be designated by the
Administrative Agent to the Borrower in writing), except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payment received by it for the account of any other Person to the
appropriate recipient promptly alter receipt thereof. Unless otherwise specified
herein, if any payment under any Loan Document shall be due on a day that is not
a Business Day, the date for payment will be extended to the next succeeding
Business Day and, if such payment accrues interest, interest thereon will be
payable for the period of such extension. All payments under each Loan Document
shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the Lenders in accordance with
the amounts of principal and unreimbursed LC Disbursements, then due.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or any of its participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and participations in LC Disbursements and accrued interest thereon than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this subsection
shall not apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in

 

- 37 -



--------------------------------------------------------------------------------

LC Disbursements to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
subsection shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless, before the date on which any payment is due to the Administrative
Agent for the account of one or more Lender Parties hereunder, the
Administrative Agent receives from the Borrower notice that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance on
such assumption, distribute to each relevant Lender Party the amount due to it.
In such event, if the Borrower has not in fact made such payment, each Lender
Party severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender Party with interest thereon, for each
day from and including the day such amount is distributed to it to but excluding
the day it repays the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender fails to make any payment required to be made by it pursuant
to Section 2.04(e), 2.06(b), 2.18(d) or 9.03(c), the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.19. Lender’s Obligation to Mitigate; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use all commercially reasonable efforts to mitigate or eliminate
the amount of such compensation or additional amount, including without
limitation, by designating a different lending office for funding or booking its
Loans hereunder or by assigning its rights and obligations hereunder to another
of its offices, branches or affiliates; provided that no Lender shall be
required to take any action pursuant to this Section 2.19(a) unless, in the
reasonable judgment of such Lender, such designation or assignment or other
action (i) would eliminate or reduce amounts payable pursuant to Section 2.15 or
2.17, as the case may be, in the future, (ii) would not subject such Lender to
any unreimbursed cost or expense and (iii) would not otherwise be
disadvantageous to such Lender in any material respect. The Borrower shall pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations

 

- 38 -



--------------------------------------------------------------------------------

under this Agreement (including, without limitation, participations in LC
Exposure) to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consents shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a material reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
cease to apply.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender Parties that:

Section 3.01. Organization; Powers. The Borrower and each of its Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where failures
to do so, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required.

Section 3.02. Authorization; Enforceability. The Financing Transactions to be
entered into by the Borrower are within its corporate, limited liability company
or similar company powers and have been duly authorized by all necessary
corporate, limited liability company (or similar) action and, if required,
stockholder or equity holder action. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
the Borrower is to be a party, when executed and delivered by the Borrower, will
constitute, a legal, valid and binding obligation of the Borrower, as the case
may be, in each case enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Financing Transactions
and the use of the proceeds thereof (a) do not require any consent or approval
of, registration or filing with, or other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(b) will not violate any applicable law or regulation or the charter, by-laws,
limited liability company agreement or other organizational documents of the
Borrower or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any of its properties, or

 

- 39 -



--------------------------------------------------------------------------------

give rise to a right thereunder to require the Borrower to make any payment,
where such default or payment reasonably can be expected to have a Material
Adverse Effect and (d) will not result in the creation or imposition of any Lien
on any property of the Borrower.

Section 3.04. Financial Statements; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders (i) the audited Consolidated balance
sheet of the Borrower and its Subsidiaries as of December 31, 2006 and the
related Consolidated statements of income and cash flows for the Fiscal Year
then ended, reported on by Ernst & Young LLP, independent public accountants,
and (ii) the unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as of September 30, 2007 and the related Consolidated statements of
income and cash flows for the Fiscal Quarter then ended and for the portion of
the Fiscal Year then ended, all certified by the Borrower’s chief financial
officer. Such financial statements present fairly, and all financial statements
delivered by the Borrower after the Effective Date pursuant to Section 5.01 will
present fairly, in all material respects, the Consolidated financial position of
the Borrower and its Subsidiaries as of the respective dates thereof and its
Consolidated results of operations and cash flows for the respective periods
covered thereby in accordance with GAAP, subject to normal year-end adjustments
and the absence of footnotes in the case of the statements referred to in clause
(ii) above or delivered pursuant to Section 5.01(b). None of the Borrower or any
of its Material Subsidiaries has on the date hereof any material contingent
liabilities, material liabilities for taxes, material unusual forward or
long-term commitments or material unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
said balance sheets as at said dates.

(b) Since December 31, 2006 (or, after the Effective Date, since the last day of
the Fiscal Year in respect of which the Borrower has delivered audited financial
statements pursuant to Section 5.01(a)) there has been no material adverse
change in the business, operations, properties, assets, financial condition,
prospects, contingent liabilities or material agreements of the Borrower and its
Subsidiaries, taken as a whole.

(c) The Borrower has heretofore furnished to each of the Lenders the annual
Statutory Statement of each Insurance Subsidiary (other than Hudson) for the
fiscal year thereof ended December 31, 2006, and the quarterly Statutory
Statement of each Insurance Subsidiary (other than Hudson) for the partial year
ended September 30, 2007, in each case as filed with the Applicable Insurance
Regulatory Authority. All such Statutory Statements present fairly, and all
Statutory Statements delivered by the Borrower after the Effective Date pursuant
to Section 5.03 will present fairly, in all material respects the financial
condition of each Insurance Subsidiary (other than Hudson) as at, and the
results of operations for, the fiscal year or partial fiscal year covered
thereby, in accordance with statutory accounting practices prescribed or
permitted by the Applicable Insurance Regulatory Authority. Since September 30,
2007, there has been no material adverse change in the financial condition of
any such Material Insurance Subsidiary from that set forth in its respective
Statutory Statement as at September 30, 2007.

(d) The Borrower has heretofore furnished to each of the Lenders the annual
company prepared annual statement of Hudson for the fiscal year thereof ended
December 31, 2006, and the quarterly company prepared quarterly statement of
Hudson for the partial year ended September 30, 2007, as filed with the
Applicable Insurance Regulatory Authority. Such company prepared

 

- 40 -



--------------------------------------------------------------------------------

statements present fairly, and all company prepared statements delivered by the
Borrower after the Effective Date pursuant to Section 5.03 will present fairly,
in all material respects the financial condition of Hudson as at, and the
results of operations for, the fiscal year or partial fiscal year covered
thereby, in accordance with GAAP. Since September 30, 2007, there has been no
material adverse change in the financial condition of Hudson from that set forth
in its company prepared quarterly statement as at September 30, 2007.

Section 3.05. Insurance Licenses. Schedule T to the most recent annual Statutory
Statement of each Insurance Subsidiary lists, as of the Effective Date, all of
the jurisdictions in which such Insurance Subsidiary holds active licenses
(including, without limitation, licenses or certificates of authority from
Applicable Insurance Regulatory Authorities), permits or authorizations to
transact insurance and reinsurance business or to act as an insurance agent or
broker (collectively, the “Licenses”). Each Insurance Subsidiary is in
compliance in all material respects with each License held by it. No License (to
the extent material) is the subject of a proceeding for suspension or revocation
or any similar proceedings, there is no sustainable basis for such a suspension
or revocation, and to the knowledge of the Borrower no such suspension or
revocation has been threatened by any Applicable Insurance Regulatory Authority
except in any such case where such proceedings would not have a Material Adverse
Effect.

Section 3.06. Borrower’s Subsidiaries.

(a) As of the Effective Date, the Borrower has no Subsidiaries, other than those
set forth on Part A of Schedule 3.06. Part A of Schedule 3.06 accurately
identifies the jurisdiction under the laws of which each such Subsidiary is
formed and whether such Subsidiary is or is not, as the case may be, a Material
Subsidiary as of the Effective Date.

(b) Set forth on Part B of Schedule 3.06 is a complete and correct list of all
Investments (other than (i) Investments disclosed in Part A of said Schedule
3.06 and any other Investments existing as of the date hereof permitted under
Section 6.04 and (ii) Guarantees of Debt the aggregate principal or face amount
of which Debt is less than $5,000,000) held by the Borrower or any of its
Subsidiaries in any Person on the date hereof and, for each such Investment,
(A) the identity of the Person or Persons holding such Investment and (B) the
nature of such Investment. Except as disclosed in Part B of Schedule 3.06, each
of the Borrower and its Subsidiaries owns, free and clear of all Liens, all such
Investments.

Section 3.07. Litigation. There is no action, suit, arbitration proceeding or
other proceeding, inquiry or investigation, at law or in equity, before or by
any arbitrator or Governmental Authority pending against the Borrower or any
Material Subsidiary or of which the Borrower or any Material Subsidiary has
otherwise received notice or which, to the knowledge of the Borrower, is
threatened against the Borrower or any Material Subsidiary (i) as to which, but
after giving effect to any applicable insurance claim reserve, there is a
reasonable possibility of an unfavorable decision, ruling or finding which would
reasonably be expected to result in a Material Adverse Effect or (ii) that
involves any of the Loan Documents or the Financing Transactions or the use of
the proceeds thereof.

 

- 41 -



--------------------------------------------------------------------------------

Section 3.08. Compliance with Laws and Agreements; Foreign Asset Control
Regulations. (a) The Borrower is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property (including
(i) all Environmental Laws, (ii) ERISA, (iii) applicable laws, regulations and
orders dealing with intellectual property, and (iv) the Fair Labor Standards Act
and other applicable law dealing with such matters) and all indentures,
agreements and other instruments binding on it or its property, except where
failures to do so, in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect. No Default has occurred and is continuing.

(b) The Borrower is and will remain in full compliance with all laws and
regulations applicable to it ensuring that no person who owns a controlling
interest in or otherwise controls the Borrower is or shall be (A) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”). Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (B) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders.

Section 3.09. Investment Company Status. The Borrower is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

Section 3.10. Taxes. The Borrower and its Subsidiaries are members of an
affiliated group of corporations filing consolidated returns for Federal income
tax purposes, of which the Borrower is the “common parent” (within the meaning
of Section 1504 of the Code) of such group. The Borrower and its Material
Subsidiaries have filed all Federal income tax returns and all other material
tax returns that are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Borrower
or any of its Material Subsidiaries. The charges, accruals and reserves on the
books of the Borrower and its Material Subsidiaries in respect of taxes and
other governmental charges are, in the opinion of the Borrower, adequate. The
Borrower has not given or been requested to give a waiver of the statute of
limitations relating to the payment of any Federal, state, local and foreign
taxes or other impositions.

Section 3.11. Material Agreements and Liens.

(a) Part A of Schedule 3.11 is a complete and correct list of each credit
agreement, loan agreement, indenture, purchase agreement, guarantee, letter of
credit or other arrangement providing for or otherwise relating to any Debt or
any extension of credit (or commitment for any extension of credit) to, or
Guarantee by, the Borrower or any of its Subsidiaries, outstanding on the date
hereof the aggregate principal or face amount of which equals or exceeds (or may
equal or exceed) $5,000,000, and the aggregate principal or face amount
outstanding or that may become outstanding under each such arrangement is
correctly described in Part A of said Schedule 3.11.

(b) Part B of Schedule 3.11 is a complete and correct list of each Lien securing
Debt of any Person outstanding on the date hereof the aggregate principal or
face amount of which equals

 

- 42 -



--------------------------------------------------------------------------------

or exceeds (or may equal or exceed) $5,000,000 and covering any Property of the
Borrower or any of its Subsidiaries, and the aggregate Debt secured (or that may
be secured) by each such Lien and the Property covered by each such Lien is
correctly described in Part B of said Schedule 3.11.

Section 3.12. Environmental Matters. Each of the Borrower and its Subsidiaries
has obtained all environmental, health and safety permits, licenses and other
authorizations required under all Environmental Laws to carry on its business as
now being or as proposed to be conducted, except to the extent failure to have
any such permit, license or authorization would not (either individually or in
the aggregate) have a Material Adverse Effect. Each of such permits, licenses
and authorizations is in full force and effect and each of the Borrower and its
Subsidiaries is in compliance with the terms and conditions thereof, and is also
in compliance with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
any applicable Environmental Law or in any regulation, code, plan, order,
decree, judgment, injunction, notice or demand letter issued, entered,
promulgated or approved thereunder, except to the extent failure to comply
therewith would not (either individually or in the aggregate) have a Material
Adverse Effect.

Section 3.13. Capitalization. The authorized capital stock of the Borrower
consists, on the date hereof, of an aggregate of 60,000,000 shares consisting of
(a) 50,000,000 shares of common stock, $0.01 par value, of which (as of
September 30, 2007) 19,228,000 shares were duly and validly issued and
outstanding, each of which shares is fully paid and non-assessable, and
(b) 10,000,000 shares of preferred stock, no par value, of which (as of
September 30, 2007) no shares were issued and outstanding, each of which shares
is fully paid and non-assessable. As of the date hereof, (i) except as set forth
in Part A of Schedule 3.13, there are no outstanding Equity Rights with respect
to the Borrower and (ii) except as set forth in Part B of Schedule 3.13, there
are no outstanding obligations of the Borrower or any of its Subsidiaries to
repurchase, redeem, or otherwise acquire any shares of capital stock of the
Borrower nor are there any outstanding obligations of the Borrower or any of its
Subsidiaries to make payments to any Person, such as “phantom stock” payments,
where the amount thereof is calculated with reference to the fair market value
or equity value of the Borrower or any of its Subsidiaries.

Section 3.14. No Reliance. The Borrower has made, independently and without
reliance upon the Administrative Agent or any Lender, and based on such
documents and information as it has deemed appropriate, its own decision to
enter into this Agreement and has made (and will continue to make),
independently and without reliance upon the Administrative Agent or any Lender,
and based on such documents and information as it has deemed appropriate (or
shall deem appropriate at the time), its own legal, credit and tax analysis of
the transactions contemplated hereby.

Section 3.15. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.

Section 3.16. Regulation U. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U).

 

- 43 -



--------------------------------------------------------------------------------

Section 3.17. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.
All of the reports, financial statements, certificates and other written
information (other than projected financial information) that have been made
available by or on behalf of the Borrower to the Arranger, the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or thereunder, are complete and
correct in all material respects and do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made; provided that, with respect
to projected financial information, the Borrower represents only that such
information was prepared in good faith based on assumptions believed to be
reasonable at the time.

Section 3.18. Solvency. Immediately after the Financing Transactions to occur on
the Effective Date are consummated and after giving effect to the application of
the proceeds of each Loan made on the Effective Date and after giving effect to
the application of the proceeds of each Loan made on any other date, (a) the
fair value of the assets of the Borrower, at a fair valuation, will exceed its
debts and liabilities, subordinated, contingent or otherwise; (b) the Borrower
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(c) the Borrower will not have unreasonably small capital with which to conduct
the business in which it is engaged as such business is now conducted and
proposed to be conducted after the Effective Date.

Section 3.19. Anti-Terrorism Requirements.

(a) Neither any Borrower nor any Affiliate of any Borrower, is in violation in
any material respect of any Anti-Terrorism Law or engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

(b) Neither any Borrower, nor any Affiliate of any Borrower or their respective
agents acting or benefiting in any capacity in connection with the Loans or
other transactions hereunder, is any of the following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

 

- 44 -



--------------------------------------------------------------------------------

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224;

(v) a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list, or

(vi) a Person who is affiliated or associated with a Person listed above.

(c) Neither the Borrower or, to the knowledge of the Borrower, any of its agents
acting or benefiting in any capacity in connection with the Loans or other
transactions hereunder, (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

ARTICLE 4

CONDITIONS

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Letter of Credit Issuer to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent shall have received counterparts hereof signed by
the Borrower and each of the Lenders listed on the signature pages hereof (or,
in the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
facsimile or other written confirmation from such party that it has executed a
counterpart hereof).

(b) The Administrative Agent shall have received a favorable written opinion
addressed to the Administrative Agent and the Lenders and dated the Effective
Date of Thompson Hine LLP, counsel to the Borrower, which opinion shall cover
such matters relating to the Borrower, the Loan Documents and the Financing
Transactions, and otherwise shall be in such form and substance, as the
Administrative Agent shall request. The Borrower requests such counsel to
deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and its Material
Subsidiaries, the authorization of the Borrower for and validity of the
Financing Transactions and any other legal matters relating to the Borrower, its
Material Subsidiaries, the Loan Documents or the Financing Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel;
provided that, at the option of the Borrower, the requirements of this paragraph
(c) with respect to Hudson may be satisfied no later than 45 days after the
Effective Date.

 

- 45 -



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
clauses (b) and (c) of Section 4.02.

(e) Without limiting the generality of paragraph (d), above, the Administrative
Agent shall have received evidence reasonably satisfactory to the Administrative
Agent that the representations and warranties of the Borrower in Sections
3.04(b), 3.07 and 3.11(a) are true and correct in all material respects as of
the Effective Date.

(f) That neither of the Arranger nor the Administrative Agent shall have become
aware of any information or other matter affecting the Borrower or the Financing
Transactions which was in existence prior to the date of this Agreement and is
inconsistent in a material and adverse manner with any such information or other
matter disclosed to them prior to the date of this Agreement.

(g) The Borrower shall have paid all fees and other amounts due and payable to
the Lender Parties on or before the Effective Date, including an origination fee
to each Lender as specified in Section 2.12(c) and, further including, to the
extent invoiced, all out-of-pocket expenses (including fees, charges and
disbursements of counsel) required to be reimbursed or paid by the Borrower
under the Loan Documents.

(h) All consents, licenses and approvals required to be obtained from any
Governmental Authority or other Person in connection with the Financing
Transactions and the conduct of the businesses of the Borrower and its
Subsidiaries shall have been obtained and be in full force and effect, except
where failure to obtain such approval or consent would not have a Material
Adverse Effect.

(i) The Administrative Agent shall have received from the trustee under each
indenture governing the Trust Preferred Securities Notes a confirmation of the
subordination of the Borrower’s Debt and obligations thereunder to its Debt and
obligations hereunder, all in form and substance satisfactory to the
Administrative Agent; provided that, at the option of the Borrower, the
requirements of this paragraph (i) may be satisfied by causing the opinion of
counsel pursuant to paragraph (b), above, to contain an opinion in respect of
such subordination reasonably satisfactory to the Administrative Agent in form
and substance.

(j) The Borrower shall have delivered to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that the Master Demand
Promissory Note of the Borrower payable to KeyBank National Association dated
August 28, 2002, as thereafter amended or supplemented, shall have been
terminated and that all of the Debt and other obligations of the Borrower
thereunder and shall have been paid and satisfied in full.

(k) The Administrative Agent and the Lenders shall have received from the
Borrower such other certificates and other documents as the Administrative Agent
or any Lender may reasonably have requested, including the promissory note
complying with Section 2.09(e) of any Lender requesting such promissory note.

 

- 46 -



--------------------------------------------------------------------------------

If, pursuant to the option provided in the proviso in paragraph (c) of this
Section 4.01, the Borrower defers satisfaction of the conditions precedent
therein set forth with respect to Hudson, the Borrower’s failure to satisfy such
condition with respect to Hudson on or before 45 days after the Effective Date
shall constitute an Event of Default.

Section 4.02. Conditions to Initial Utilization and Each Subsequent Utilization.
The obligation of each Lender to make a Loan on the occasion of any Borrowing
(including the initial Borrowing) and the obligation of the Letter of Credit
Issuer to issue, amend, renew or extend any Letter of Credit is each subject to
receipt of the Borrower’s request therefor in accordance herewith and to the
satisfaction of the following conditions:

(a) The Effective Date shall have occurred.

(b) Immediately before and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

(c) The representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct on and as of the date of such Borrowing.

(d) Immediately before and after such Borrowing is made, the Total Outstanding
Amount will not exceed the Total Commitment.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in clauses (b),
(c) and (d) of this Section.

ARTICLE 5

AFFIRMATIVE COVENANTS

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full, and all Letters of Credit have expired or been cancelled, all LC
Disbursements have been reimbursed, and all other obligations hereunder have
been performed, the Borrower covenants and agrees with the Lenders that:

Section 5.01. Financial Statements and Other Information. The Borrower shall
furnish to the Administrative Agent (for delivery to each Lender):

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year, its audited Consolidated balance sheet as of the end of such Fiscal
Year and the related statements of income and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all reported on by Ernst & Young LLP or other independent public
accountants of recognized national standing (without qualification or exception
and without any qualification or exception as to the

 

- 47 -



--------------------------------------------------------------------------------

scope of such audit) as presenting fairly in all material respects the financial
position, results of operations and cash flows of the Borrower and its
Subsidiaries on a Consolidated basis in accordance with GAAP;

(b) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, its Consolidated balance
sheet as of the end of such Fiscal Quarter and the related statements of income
and cash flows for such Fiscal Quarter and for the then elapsed portion of such
Fiscal Year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by a Financial Officer as
(i) reflecting all adjustments (which adjustments are normal and recurring
unless otherwise disclosed) necessary for a fair presentation of the results for
the period covered and (ii) having been prepared in accordance with the
applicable rules of the SEC;

(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer (i) certifying as to whether a
Default has occurred and is continuing and, if a Default has occurred and is
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 6.11 through Section 6.13,
inclusive, and (iii) certifying that all representations and warranties of the
Borrower under Article 3 are true and correct in all material respects as of the
date of such certificate;

(d) concurrently with each delivery of financial statements under clause
(a) above, a certificate of a Financial Officer identifying any Subsidiary that
has been formed or acquired during the Fiscal Year covered by such financial
statements;

(e) promptly upon the effectiveness of any material amendment or modification
of, or any waiver of the rights of the Borrower or any Material Subsidiary
under, the certificate of formation, limited liability company agreement,
certificate of incorporation, by-laws or other organizational documents of the
Borrower or any Material Subsidiary, and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower and its
Material Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Section 5.02. Notice of Material Events. The Borrower shall furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority or Applicable Insurance Regulatory
Authority against or

 

- 48 -



--------------------------------------------------------------------------------

affecting the Borrower or any Material Subsidiary that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect or the
filing of any other legal or arbitral proceedings, and any material development
in respect of such legal or other proceedings, affecting the Borrower or any of
its Subsidiaries, except proceedings that, if adversely determined, would not
(either individually or in the aggregate) have a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liabilities of the Borrower and its Material Subsidiaries in an aggregate amount
exceeding $5,000,000;

(d) the occurrence of any downgrade in the Best FSR of any Insurance Subsidiary;

(e) at least five Business Days prior to the effectiveness of any amendment to
the terms of any Material Debt, or the effectiveness of any agreement governing
any Debt in replacement or exchange thereof, a copy of such amendment or
agreement;

(f) any actual or proposed change in any Applicable Insurance Code that could
reasonably be expected to have a Material Adverse Effect, promptly upon the
Borrower’s or any Insurance Subsidiary’s having actual knowledge of such actual
or proposed change;

(g) any change in the published financial strength rating by Best of any Person
to which any Insurance Subsidiary has ceded risk pursuant to a Reinsurance
Agreement if such change causes such published rating to be “B++” or lower,
unless such Person has posted security under such Reinsurance Agreement in an
amount equal to the total liabilities assumed by such Person (which posted
security may be in the form of assets held by a trust established to Guarantee
and secure the reinsurance obligations of such Person), through a letter of
credit issued by an “authorized bank” (as such term is defined by the Applicable
Insurance Regulatory Authority) or cash collateral deposit; and

(h) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03. Material Insurance Subsidiary Reporting. The Borrower shall
furnish to the Administrative Agent and each Lender copies of the following:

(i) promptly after filing with the Applicable Insurance Regulatory Authority and
in any event within 45 days after the end of each of the first three quarterly
fiscal periods of each fiscal year of each Material Insurance Subsidiary, its
quarterly Statutory Statement (or in the case of Hudson, its company prepared
financial statements) for such quarterly fiscal period, in the form required by,
and accompanied by such certification as may be required by, the Applicable
Insurance Regulatory Authority (or in the case of Hudson, in accordance with
GAAP);

 

- 49 -



--------------------------------------------------------------------------------

(ii) promptly after filing with the Applicable Insurance Regulatory Authority
and in any event within 90 days after the end of each fiscal year of each
Material Insurance Subsidiary, the annual Statutory Statement of such Material
Insurance Subsidiary (or in the case of Hudson, its company prepared financial
statements) for such year, in the form required by, and accompanied by such
certification as may be required by, the Applicable Insurance Regulatory
Authority (or in the case of Hudson, in accordance with GAAP), together with a
certificate of a valuation actuary affirming the adequacy of reserves taken by
such Material Insurance Subsidiary in respect of future policyholder benefits as
at the end of such fiscal year (except in the case of Hudson, as shown on such
Statutory Statement);

(iii) within 180 days after the end of each fiscal year of each Material
Insurance Subsidiary, the report of Ernst & Young LLP (or other independent
certified public accountants of recognized national standing) on the annual
Statutory Statements delivered pursuant to clause (ii), above;

(iv) promptly after any Material Insurance Subsidiary (other than Hudson)
receives the results of a triennial examination by the NAIC of the financial
condition and operations of such Insurance Subsidiary or any of its Material
Subsidiaries, a copy thereof;

(v) promptly following the delivery or receipt by the Borrower or any of its
Material Insurance Subsidiaries of any correspondence, notice or report to or
from any Applicable Insurance Regulatory Authority that relates, to any material
extent, to the financial viability of any of its Material Subsidiaries, a copy
thereof;

(vi) within five Business Days after receipt, notice from any Applicable
Insurance Regulatory Authority of any threatened or actual proceeding for
suspension or revocation of any License or any similar proceeding with respect
to any such License; and

(vii) promptly, notice of any denial of coverage, litigation, or arbitration
arising out of any Reinsurance Agreements to which any Insurance Subsidiary is a
party which denial, litigation or arbitration involves $5,000,000 or more.

Section 5.04. Existence; Conduct of Business. Except as otherwise permitted
under Section 6.03, the Borrower shall, and shall cause each of its Material
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business.

Section 5.05. Payment of Obligations. The Borrower shall, and shall cause each
of its Material Subsidiaries to, pay all of its Material Debt and other material
obligations, including Tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such contest effectively suspends collection of the
contested obligation and the

 

- 50 -



--------------------------------------------------------------------------------

enforcement of any Lien securing such obligation and (d) the failure to make
payment pending such contest would not reasonably be expected to result in a
Material Adverse Effect.

Section 5.06. [Reserved].

Section 5.07. Insurance. The Borrower shall keep itself and all of its insurable
properties, and shall cause each Material Subsidiary to keep itself and all of
its insurable properties, insured at all times to such extent, by such insurers,
and against such hazards and liabilities as is customarily carried by prudent
businesses of like size and enterprise; and promptly upon the Administrative
Agent’s or a Lender’s written request upon and during the continuance of an
Event of Default, the Borrower shall furnish to the Administrative Agent and the
Lenders such information about any such insurance as the Administrative Agent or
a Lender may from time to time reasonably request; provided that, nothing in
this Section 5.07 shall be deemed to require any of the Borrower’s Material
Subsidiaries to enter into any Reinsurance Agreement and provided, further, that
the Borrower and its Material Subsidiaries may self-insure against such hazards
and risks, and in such amounts as is customary for corporations of a similar
size and in similar lines of business.

Section 5.08. NAIC Ratio. In the event that the NAIC or any Applicable Insurance
Regulatory Authority shall at any time promulgate any risk-based capital ratio
requirements or guidelines, the Borrower shall cause each Material Insurance
Subsidiary to comply with the minimum requirements or guidelines applicable to
it as established by the NAIC or such Applicable Insurance Regulatory Authority.

Section 5.09. Proper Records; Rights to Inspect and Appraise. The Borrower
shall, and shall cause each of its Material Subsidiaries to, keep proper books
of record and account in which complete and correct entries are made of all
transactions relating to its business and activities. The Borrower shall, and
shall cause each of its Material Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers, directors and employees, all at such reasonable times and as often
as reasonably requested, but, other than in exigent circumstances, taking into
account periodic accounting and regulatory compliance demands on the Borrower
and its Subsidiaries.

Section 5.10. Compliance with Laws.

(a) The Borrower shall, and shall cause each of its Material Subsidiaries to,
comply with all laws, rules, regulations and orders of any Governmental
Authority (including all Environmental Laws and ERISA and the respective rules
and regulations thereunder) applicable to it or its property, other than such
laws, rules or regulations (a) the validity or applicability of which the
Borrower or any Subsidiary is contesting in good faith by appropriate
proceedings or (b) the failure to comply with which cannot reasonably be
expected to result in a Material Adverse Effect.

(b) Without limiting the generality of the foregoing, the Borrower and its
Affiliates and agents shall not (i) conduct any business or engage in any
transaction or dealing with any Blocked

 

- 51 -



--------------------------------------------------------------------------------

Person, including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order No. 13224; or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in the Executive Order No. 13224, the USA Patriot Act or any other
Anti-Terrorism Law. The Borrower shall deliver to the Lenders any certification
or other evidence reasonably requested from time to time by any Lender in its
reasonable discretion, confirming the Borrower’s compliance with this
Section 5.10.

Section 5.11. Use of Proceeds and Letters of Credit. The proceeds of the
Revolving Loans and the Letters of Credit will be used only to finance the
general corporate purposes of the Borrower (including, without limitation,
liquidity and working capital needs of the Borrower and its Subsidiaries, the
repayment of any Indebtedness paid pursuant to Section 4.01(i) hereof and the
payment of fees and expenses in connection with the initial effectiveness of
this Agreement). No part of the proceeds of any Loan will be used, directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Federal Reserve Board, including Regulations U and X.

ARTICLE 6

NEGATIVE COVENANTS

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full, and all Letters of Credit have expired or been cancelled, all LC
Disbursements have been reimbursed, and all other obligations hereunder have
been performed, the Borrower covenants and agrees with the Lenders that:

Section 6.01. Debt; Certain Equity Securities. (a) The Borrower shall not, and
shall not permit any of its Material Subsidiaries to, create, incur, assume or
permit to exist any Debt, except:

(i) Debt created under the Loan Documents;

(ii) Debt existing on the date hereof (other than Debts that, individually, do
not exceed $1,000,000 and, in the aggregate, do not exceed $5,000,000 in
principal amount) and listed in Schedule 6.01;

(iii) Debt of Material Subsidiaries to the Borrower or to other Material
Subsidiaries;

(iv) Debt of the Borrower and its Material Subsidiaries (including, without
limitation, Capital Lease Obligations) secured by Liens permitted under clause
(iii) or clause (iv) of Section 6.02 hereof;

(v) Subordinated Debt; and

 

- 52 -



--------------------------------------------------------------------------------

(vi) additional unsecured Debt not to exceed $5,000,000 in aggregate principal
amount at any time outstanding as to the Borrower and its Subsidiaries on a
Consolidated basis.

(b) The Borrower shall not issue Current Redeemable Equity.

Section 6.02. Liens. The Borrower shall not, and shall not permit any of its
Material Subsidiaries to, create or permit to exist any Lien on any property now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(i) Permitted Liens;

(ii) any Lien on any property of the Borrower or any Material Subsidiary
existing on the date hereof and listed in Schedule 6.02; provided that (A) such
Lien shall not apply to any other property of the Borrower or any Material
Subsidiary and (B) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(iii) any Lien existing on any fixed or capital assets before the acquisition
thereof by the Borrower or any Material Subsidiary or existing on any fixed or
capital assets of any Person that first becomes a Material Subsidiary after the
date hereof before the time such Person becomes a Material Subsidiary; provided
that (A) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Material Subsidiary, (B) such Lien will
not apply to any other property or asset of the Borrower or any Material
Subsidiary, (C) such Lien will secure only those obligations which it secures on
the date of such acquisition or the date such Person first becomes a Material
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof, and
(D) the principal amount of Debt secured by any such Lien shall at no time
exceed 80% of the fair market value (as determined in good faith by a senior
financial officer of the Borrower) of such fixed or capital assets at the time
it was acquired (by purchase, construction or otherwise), and (E) the aggregate
principal amount of Debt secured by any and all such Liens permitted under this
clause (iii) shall not at any time exceed $3,000,000;

(iv) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Material Subsidiary; provided that (A) such Liens and the Debt
secured thereby are incurred before or within 90 days after such acquisition or
the completion of such construction or improvement, (B) the Debt secured thereby
does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets, (C) such Liens will not apply to any other property of the
Borrower or any Material Subsidiary, and (D) the aggregate principal amount of
Debt secured by any and all such Liens permitted under this clause (iv) shall
not at any time exceed $3,000,000;

(v) Liens to secure a Debt owing to the Borrower; and

 

- 53 -



--------------------------------------------------------------------------------

(vi) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by a Lien permitted by any of clauses (iii), (iv), (v) or
(vi) of this Section; provided that such Debt is not increased (except by the
amount of fees, expenses and premiums required to be paid in connection with
such refinancing, extension, renewal or refunding) and is not secured by any
additional assets.

Section 6.03. Fundamental Changes.

(a) The Borrower shall not, nor shall it permit any of its Material Subsidiaries
to, enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution).

(b) The Borrower shall not, nor shall it permit any of its Material Subsidiaries
to, acquire any business or property from, or Equity Interests or Equity Rights
of, or be a party to any acquisition of, any Person except for purchases of
inventory and other property to be sold or used in the ordinary course of
business, Assumed Reinsurance in the ordinary course of business, Investments
permitted under Section 6.04, and capital expenditures in the ordinary course of
business.

(c) the Borrower shall not, nor shall it permit any of its Material Subsidiaries
to, convey, sell, lease, transfer or otherwise dispose of, in one transaction or
a series of transactions, all or a substantial part of its business or property,
whether now owned or hereafter acquired.

(d) Neither the Borrower nor any Subsidiary will engage in any business if,
after giving effect to such business, less than eighty percent (80%) of the
Borrower’s Consolidated revenues, determined in accordance with GAAP, would be
derived from the providing of insurance (including insurance agency) and other
financial services.

Notwithstanding the foregoing provisions of clauses (a), (b) and (c) of this
Section 6.03:

(i) any Subsidiary of the Borrower may be merged or consolidated with or into:
(A) the Borrower if the Borrower shall be the continuing or surviving
corporation or (B) any other such Subsidiary; provided that if any such
transaction shall be between a Subsidiary and a Wholly Owned Subsidiary, the
Wholly Owned Subsidiary shall be the continuing or surviving corporation;

(ii) any Material Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its property (upon voluntary liquidation or
otherwise) to the Borrower or a Wholly Owned Subsidiary of the Borrower; and

(iii) any Material Subsidiary of the Borrower may merge or consolidate with or
acquire the business, property or Equity Interests and Equity Rights of another
Person if (A) both immediately prior to and after giving effect to such merger,
consolidation or acquisition, no Default exists, (B) after giving pro forma
effect (pursuant to accounting procedures satisfactory to the Administrative
Agent) to such merger, consolidation or acquisition, the ratio of (1) the
Borrower’s Adjusted Consolidated Debt as of the Fiscal Quarter most recently
ended to (2) its Total Capitalization as of such Fiscal Quarter-end

 

- 54 -



--------------------------------------------------------------------------------

shall not be greater than 0.35 to 1, (C) in the case of an acquisition of Equity
Interests and Equity Rights, such Material Subsidiary acquires 100% of the
issued and outstanding Equity Interests and Equity Rights of such Person, and
(D) in the case of a merger or consolidation, the surviving entity is a Wholly
Owned Subsidiary of the Borrower.

Section 6.04. Investments, Loans, Advances, Guarantees. The Borrower shall not,
nor shall it permit any of its Material Subsidiaries to, make or permit to
remain outstanding any Investments except (i) Investments outstanding on the
date hereof and identified in Part B of Schedule 3.06, (ii) operating deposit
accounts with banks, (iii) Investments by the Borrower and its Material
Subsidiaries in their respective Subsidiaries that do not breach Section 6.03,
(iv) Hedging Agreements in the ordinary course of the Borrower’s or such
Subsidiary’s business, (v) as to each Insurance Subsidiary, Investments that
would be permitted under the investment provisions of its Applicable Insurance
Code administered and enforced by its Applicable Insurance Regulatory Authority
and that do not breach Section 6.03, (vi) as to the Borrower, any Investment
that, pursuant to clause (v), above, would be permitted to be made by any of its
Insurance Subsidiaries, and (vii) other Investments, so long as the aggregate
market value, on a Consolidated basis, of all Investments of the Borrower and
its Subsidiaries under this clause (vii) does not at any time exceed an amount
equal to 15% of the sum of (A) all cash on hand, on a Consolidated basis, of the
Borrower and its Subsidiaries at such time and (B) the market value of all
Investments, on a Consolidated basis, of the Borrower and its Subsidiaries at
such time.

Section 6.05. Asset Sales. The Borrower shall not, and shall not permit any of
its Material Subsidiaries to, sell, transfer, lease or otherwise dispose of any
property, including any Equity Interest owned by it, nor will any Material
Subsidiary issue any additional Equity Interest in such Subsidiary, except:

(a) sales of used or surplus equipment and Investments permitted under
Section 6.04 in the ordinary course of business; and

(b) Sale-Leaseback Transactions permitted pursuant to Section 6.07.

Section 6.06. Ceded Reinsurance. The Borrower shall not, nor shall it permit any
other Insurance Subsidiary to:

(a) enter into any Reinsurance Agreement in respect of ceded risk in excess of
$10,000,000 with any Person other than (i) another Insurance Subsidiary,
(ii) any Person for which the most recently published rating by Best is “B++” or
higher or, if such Person is not rated by Best, which has a Statutory Surplus
(or the equivalent thereof) of not less than $500,000,000, (iii) any Person that
posts security under such Reinsurance Agreement in an amount equal to the total
liabilities assumed by such Person (which posted security may be in the form of
assets held by a trust established to Guarantee and secure the reinsurance
obligations of such Person), through a letter of credit issued by an “authorized
bank” (as such term is defined by the Applicable Insurance Regulatory Authority)
or cash collateral deposit or (iv) any other reinsurers acceptable to the
Administrative Agent, provided however, that for purposes of the foregoing
clause (ii), any “NA” designation shall not be considered a rating of Best; or

 

- 55 -



--------------------------------------------------------------------------------

(b) enter into any Surplus Relief Reinsurance except with another Insurance
Subsidiary; provided that the Insurance Subsidiaries identified on Schedule 6.06
may continue to maintain (and from time to time replace so long as the amount
thereof does not increase) the Surplus Relief Reinsurance in effect on the date
hereof and described on Schedule 6.06.

Section 6.07. Sale and Leaseback Transactions. The Borrower shall not, nor shall
it permit any of its Material Subsidiaries to, enter into any arrangement with
any Person (other than the Borrower or any of its Material Subsidiaries)
providing for the leasing to the Borrower or any of its Material Subsidiaries
for a period of more than five years of any property which has been or is to be
sold or transferred by the Borrower or such Material Subsidiary to such Person
or to any other Person (other than the Borrower or any of its Material
Subsidiaries), to which funds have been or are to be advanced by such Person on
the security of the property subject to such lease (a “Sale-Leaseback
Transaction”) if, after giving effect thereto, the Value (as defined below) of
all Sale/Leaseback Transactions at such time would exceed ten percent (10%) of
the Consolidated Net Worth of the Borrower at such time. For purposes of this
Section 6.07, “Value” shall mean, with respect to any Sale-Leaseback Transaction
as at any time, the amount equal to the greater of (a) the net proceeds of the
sale or transfer of the property subject to such Sale-Leaseback Transaction and
(b) the fair value, in the opinion of the board of directors of the Borrower of
such property at the time of entering into such Sale-Leaseback Transaction, in
either case divided first by the number of full years of the term of the lease
and then multiplied by the number of full years of such term remaining at the
time of determination, without regard to any renewal or extension options
contained in such lease; provided that all obligations under such sale-leaseback
agreements shall constitute Debt for purposes of calculating compliance with the
covenants set forth in this Article 6.

Section 6.08. Restricted Payments. The Borrower shall not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so unless, both immediately
before and after giving effect to such Restricted Payment, no Default exists;
provided that notwithstanding the preceding provisions of this Section 6.08, the
Borrower shall not redeem more than, in the aggregate during the term of this
Agreement, $16,000,000 of Debt evidenced by Trust Preferred Securities Notes.

Section 6.09. Transactions with Affiliates. Except as expressly permitted by
this Agreement, including, without limitation, by Sections 6.03 and 6.04, the
Borrower shall not, nor shall it permit any of its Material Subsidiaries to,
directly or indirectly: (a) make any Investment in an Affiliate; (b) transfer,
sell, lease, assign or otherwise dispose of any property to an Affiliate;
(c) merge into or consolidate with or purchase or acquire property from an
Affiliate; or (d) enter into any other transaction directly or indirectly with
or for the benefit of an Affiliate (including, without limitation, Guarantees
and assumptions of obligations of an Affiliate); provided that (i) any Affiliate
who is an individual may serve as a director, officer or employee of the
Borrower or any of its Material Subsidiaries and receive reasonable compensation
for his or her services in such capacity and (ii) the Borrower and its Material
Subsidiaries may enter into transactions (other than extensions of credit by the
Borrower or any of its Material Subsidiaries to an Affiliate) providing for the
leasing of property, the rendering or receipt of services or the purchase or
sale of inventory and other property in the ordinary course of business if the
monetary or business consideration

 

- 56 -



--------------------------------------------------------------------------------

arising therefrom would be substantially as advantageous to the Borrower and its
Material Subsidiaries as the monetary or business consideration that would
obtain in a comparable transaction with a Person not an Affiliate (or in the
case of any management agreement or investment advisory agreement among or
between the Borrower and its Insurance Subsidiaries, that is approved by the
Applicable Insurance Regulatory Authorities).

Section 6.10. Restrictive Agreements. The Borrower shall not and shall not
permit any of its Material Subsidiaries to, directly or indirectly, enter into
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition on (a) the ability of the Borrower or any Material
Subsidiary to create or permit to exist any Lien on any of its property or
(b) the ability of any Material Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Material Subsidiary or to
Guarantee Debt of the Borrower or any other Material Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof and identified on Schedule 6.10 (but
shall apply to any amendment or modification expanding the scope of, or any
extension or renewal of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of this Section shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Debt permitted by this Agreement if such restrictions or conditions apply only
to the property securing such Debt and (v) clause (a) of this Section shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.

Section 6.11. Ratio of Debt to Capital. The Borrower shall not, as of the end of
any Fiscal Quarter, permit the ratio of (a) its Adjusted Consolidated Debt as of
such Fiscal Quarter-end to (b) its Total Capitalization as of such Fiscal
Quarter-end to be greater than 0.35 to 1.

Section 6.12. Fixed Charge Coverage Ratio. The Borrower shall not permit the
Fixed Charge Coverage Ratio as of the end of any Fiscal Quarter to be less than
2.00 to 1.

Section 6.13. Consolidated Net Worth. The Borrower shall not permit its
Consolidated Net Worth (a) as of the end of the Fiscal Quarter ending
December 31, 2007, to be less than an amount equal to (i) the Fiscal Quarter
Increase for the Fiscal Quarter then ending, plus (ii) $153,472,000 and (b) as
of the end of any Fiscal Quarter thereafter, to be less than an amount equal to
(i) the Fiscal Quarter Increase for the Fiscal Quarter then ending, plus
(ii) the Minimum Net Worth for the immediately preceding Fiscal Quarter.

Section 6.14. Amendment of Material Documents; Prepayments. (a) The Borrower
shall not, and shall not permit any of its Material Subsidiaries to, without the
prior written consent of the Required Lenders, amend, modify, supplement or
waive any of its rights under its certificate of formation, limited liability
company agreement, certificate of incorporation, by-laws or other organizational
documents, in each case in any manner that would reasonably be expected to have
a Material Adverse Effect.

 

- 57 -



--------------------------------------------------------------------------------

(b) The Borrower shall not, and shall not permit any Subsidiary to, enter into
any amendment, waiver or other modification of any of the Trust Preferred
Securities Notes or any indenture or other agreement governing the Trust
Preferred Securities Notes, or of any document evidencing or otherwise governing
any Material Debt (i) if the effect of such amendment, waiver or other
modification is to increase the interest rate on such Debt, increase the amount
of principal due on any date, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate or make less onerous any such event or default or increase any grace
period related thereto), change the redemption, prepayment or defeasance
provisions thereof, or change any collateral therefor (other than to release
such collateral), or (ii) if the effect of such amendment or change, together
with all other amendments or changes made, is to increase in any material
respect the obligations of the obligor thereunder or to confer any additional
rights on the holders of such Debt (or a trustee or other representative on
their behalf).

(c) The Borrower shall not, and shall not permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Subordinated Debt or on any Debt permitted under
Section 6.01(a)(iv) hereof (“Section 6.01(a)(iv) Debt”), or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation, defeasance or termination of any
Subordinated Debt or Section 6.01(a)(iv) Debt, except:

(i) payments (other than optional or voluntary prepayments) as and when due in
respect of such Subordinated Debt or Section 6.01(a)(iv) Debt but only to the
extent, if any, permitted by the subordination terms, subordination agreement or
intercreditor agreement (or equivalent agreement otherwise named) applicable to
such Subordinated Debt or Section 6.01(a)(iv) Debt;

(ii) refinancings of such Subordinated Debt or Section 6.01(a)(iv) Debt with the
proceeds of other Subordinated Debt or Section 6.01(a)(iv) Debt; and

(iii) on and after May 23, 2008, the redemption of some or all of the Trust
Preferred Securities Notes issued in connection with the Effective Date Trust
Preferred Securities, but only so long as, in each instance, no Default exists
immediately prior to, and immediately after giving effect to, such redemption.

Section 6.15. Lines of Business. The Borrower shall not, nor shall it permit any
of its Subsidiaries to, engage in any line or lines of business activity if
doing so would cause less than 80% of the Borrower’s Consolidated gross revenues
to be derived from the business of owning and operating property and casualty
insurance companies as conducted on the date hereof and businesses related or
incidental thereto, which shall be deemed to include, without limitation,
property and casualty insurance agency businesses, property and casualty
reinsurance businesses, and property and casualty premium finance businesses.

 

- 58 -



--------------------------------------------------------------------------------

ARTICLE 7

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when the same shall
become due, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise;

(b) the Borrower shall fail to pay when due any interest on any Loan or any fee
or other amount (except an amount referred to in clause (a) above) payable under
any Loan Document, and such failure shall continue unremedied for a period of
five (5) Business Days;

(c) any representation, warranty or certification made or deemed made by or on
behalf of the Borrower or any Material Subsidiary in or in connection with any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.0l(a), Section 5.0l(b), Section 5.0l (c), Section 5.0l
(d), Section 5.02, Section 5.03, Section 5.04, Section 5.08, Section 5.10 or
Section 5.11 or in Article 6;

(e) the Borrower shall fail to observe or perform any provision of any Loan
Document (other than those failures covered by clauses (a), (b), (c) and (d) of
this Article 7) and such failure shall continue for 15 days after the earlier of
notice of such failure to the Borrower from the Administrative Agent or
knowledge of such failure by an officer of the Borrower;

(f) the Borrower or any of its Material Subsidiaries shall fail to make a
payment or payments (whether of principal or interest and regardless of amount)
in respect of any Material Debt when the same shall become due, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise (after
giving effect to any required notice and cure period provided for in the
instrument or other agreement evidencing or governing such Material Debt);

(g) any event or condition occurs that (i) results in any Material Debt becoming
due before its scheduled maturity or (ii) enables or permits (with or without
the giving of notice, the lapse of time or both) the holder or holders of
Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, before its scheduled maturity or (iii) results
in the termination of or enables one or more banks or financial institutions to
terminate commitments to provide in excess of $5,000,000 aggregate principal
amount of credit to the Borrower or its Material Subsidiaries; provided that, in
the case of any event described in clauses (ii) or (iii) that would permit
Material Debt to be accelerated or would permit termination of such commitments,
as applicable, only after the lapse of a cure period, so long as the Borrower
has notified the Administrative Agent immediately upon occurrence of such event,
such event shall give rise to an

 

- 59 -



--------------------------------------------------------------------------------

Event of Default hereunder upon expiration of such cure period; and provided,
further, that a mandatory prepayment of Material Debt required to be made by
reason of the sale or other disposition (including, without limitation,
condemnation or insured casualty) of assets securing such Material Debt shall
not be deemed to be an event or condition described in any of clauses (i),
(ii) and (iii). above;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Material Subsidiaries or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Material
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 30 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any of its Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) above, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for any the Borrower or any of its Material Subsidiaries or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any of its Material Subsidiaries shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount
exceeding $5,000,000, after giving effect to any insurance covering such
judgment, shall be rendered against the Borrower or any of its Material
Subsidiaries and shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any asset of the
Borrower or any of its Material Subsidiaries to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control occurs; or

(n) any provision of any Loan Document after delivery thereof shall for any
reason cease to be valid and binding on or enforceable against the Borrower, or
the Borrower shall so state in writing;

 

- 60 -



--------------------------------------------------------------------------------

then, and in every such event (except an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (A) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(B) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are waived by the Borrower and in the
case of any event with respect to the Borrower described in clause (h) or
(i) above, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are waived by the Borrower. In addition, immediately upon
the termination of Commitments or the acceleration of maturity of the Loans (or
both) pursuant to the immediately preceding sentence, the Borrower shall pay to
the Administrative Agent an amount in immediately available funds (which funds
shall be held as collateral pursuant to arrangements satisfactory to the
Administrative Agent) equal to the aggregate LC Exposure at such time.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Section 8.01. Appointment and Authorization. Each Lender Party irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

Section 8.02. Rights and Powers as a Lender. The Administrative Agent shall, in
its capacity as a Lender, have the same rights and powers as any other Lender
and may exercise or refrain from exercising the same as though it were not the
Administrative Agent. The Administrative Agent and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or Affiliate of the Borrower as if it were not
the Administrative Agent hereunder.

Section 8.03. Limited Duties and Responsibilities. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in the
Loan Documents and applicable to the Administrative Agent. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent

 

- 61 -



--------------------------------------------------------------------------------

is required in writing to exercise by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, or be
liable for any failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article 4 or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 8.04. Authority to Rely on Certain Writings, Statements and Advice. The
Administrative Agent shall be entitled to rely on, and shall not incur any
liability for relying on, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. The Administrative Agent also may rely
on any statement made to it orally or by telephone and believed by it to be made
by the proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 8.05. Sub-Agents and Related Parties. The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
one or more sub-agents appointed by it. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through its Related Parties. The exculpatory provisions of the preceding
Sections of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent hereunder.

Section 8.06. Resignation; Successor Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this Section, the
Administrative Agent may resign at any time by notifying the Lenders, the Letter
of Credit Issuer and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor Administrative Agent; provided that consultation with the Borrower
shall not be required if an Event of Default shall have occurred and be
continuing. If no successor Administrative Agent shall have been so appointed by
the Required Lenders and shall have

 

- 62 -



--------------------------------------------------------------------------------

accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Letter of Credit Issuer, appoint a successor
Administrative Agent which shall be a bank or financial institution. Upon
acceptance of its appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed by the Borrower and such successor
Administrative Agent. After any retiring Administrative Agent’s resignation
hereunder as such Administrative Agent, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as an Administrative Agent hereunder.

Section 8.07. Credit Decisions by Lenders. Each Lender acknowledges that it has,
independently and without reliance on the Administrative Agent or any other
Lender Party and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance on the Administrative Agent or any other Lender Party and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
on this Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

Section 8.08. Agent’s Fees. The Borrower shall pay to the Administrative Agent
for its own account fees in the amounts and at the times previously agreed upon
by the Borrower and Administrative Agent.

Section 8.09 Syndication Agent, Documentation Agent, Arranger, Etc. The
Arranger, the Sole Book Runner and the Documentation Agent, in their respective
capacities as such, shall have no duties or responsibilities or incur any
liability under this Agreement or any of the Loan Documents.

Section 8.10 No Reliance on Administrative Agent’s Customer Identification
Program . Each of the Lenders and the Letter of Credit Issuer acknowledges and
agrees that neither such Lender nor the Letter of Credit Issuer, nor any of
their Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, the Letter of Credit Issuer’s, Affiliate’s,
participant’s or assignee’s customer identification program, or other
obligations required or imposed under or pursuant to the USA Patriot Act or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
anti-terrorism law, including any programs involving any of the following items
relating to or in connection with any of the Borrower, its Affiliates or its
agents, this Agreement, the other Loan Documents or the transactions hereunder
or contemplated hereby: (1) any identity verification procedures, (2) any record
keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.

 

- 63 -



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Borrower, to it at 3250 Interstate Drive, Richfield, Ohio 44286,
Attention of the Chief Financial Officer (Facsimile No. (330) 659-8902);

(b) if to the Administrative Agent or the Letter of Credit Issuer, to KeyBank
National Association, 127 Public Square, Cleveland, Ohio 44114, Attention of
Bryon A. Pike, Senior Vice President (Facsimile No. (216) 689-4814); and

(c) if to any other Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the Administrative Agent and the Borrower.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement will be deemed to have been given on the
date of receipt.

Section 9.02. Waivers; Amendments. (a) No failure or delay by any Lender Party
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Lender
Parties under the Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by subsection (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, neither the making of a Loan nor the issuance,
amendment, renewal or extension of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether any Lender Party had notice or
knowledge of such Default at the time.

(b) No Loan Document or provision thereof may be waived, amended or modified
except, in the case of this Agreement, by an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or, in the case of any
other Loan Document, by an agreement or agreements in writing entered into by
the parties thereto with the consent of the Required Lenders; provided that no
such agreement shall:

 

- 64 -



--------------------------------------------------------------------------------

(i) increase the Commitment of any Lender or reinstate the terminated Commitment
of any Lender without, in each case, its written consent;

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fee payable hereunder, without the written consent of
each Lender Party affected thereby;

(iii) postpone the maturity of any Loan, or the required date of any mandatory
payment of principal (including without limitation pursuant to Section 2.10(b),
or any date for the payment of any interest or fee payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
Party affected thereby;

(iv) change the definition of “Percentage” or change Section 2.18(b) or 2.18(c)
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender affected thereby;

(v) change any provision of this Section or the percentage set forth in the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to take any action
thereunder, without the written consent of each Lender;

(vi) increase the aggregate amount of the Commitments (without giving effect to
any increases permitted or theretofore made pursuant to Section 2.05) under this
Agreement to be in excess of $100,000,000, or amend Section 2.05 to permit
increases in the aggregate Commitments permitted thereunder to be in excess of
the $25,000,000 set forth therein on the date hereof, without the written
consent of the Administrative Agent and Lenders having aggregate Exposures and
unused Commitments representing more than two-thirds (2/3) of the sum of all
Exposures and unused Commitments at such time (it being understood that an
increase in the Commitment of any Lender is subject to clause (i) above); or

(vii) if after the Effective Date there shall exist any Guarantee of or
collateral security for all or any portion of the Borrower’s Debt and other
obligations under and pursuant to this Agreement and the other Loan Documents,
release the guarantor under such Guarantee or release all or a substantial
portion of such collateral security; and

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or nor the issuance, amendment,
renewal or extension of a Letter of Credit without its prior written consent;
and provided further that neither a reduction or termination of Commitments
pursuant to Section 2.08, nor an increase in Commitments pursuant to
Section 2.05, constitutes an amendment, waiver or modification for purposes of
this Section 9.02.

(c) The Administrative Agent may, but shall have no obligation to, from time to
time promulgate revised, replacement Schedules 2.01 (which, upon such
promulgation, absent manifest

 

- 65 -



--------------------------------------------------------------------------------

error, shall become Schedule 2.01 hereto) and may, but shall have no obligation
to, from time to time promulgate revisions or supplements to other Loan
Documents to reflect changes in the parties constituting the Lenders and their
respective Commitments pursuant to Assignments and Section 2.05, in each
instance without the necessity of the agreement of the Borrower and the Required
Lenders.

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Arranger, the Administrative Agent and its Affiliates, including, without
limitation, the reasonable fees, charges and disbursements of Squire, Sanders &
Dempsey L.L.P., special counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of the Loan Documents and any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the Letter of Credit Issuer in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by any Lender Party, including the fees, charges and
disbursements of any counsel for any Lender Party, in connection with the
replacement of any Lender pursuant to Section 2.19(b), the enforcement or
protection of its rights in connection with the Loan Documents (including its
rights under this Section) or the Loans and the Letters of Credit, including all
such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Loans and the Letters of Credit.

(b) The Borrower shall indemnify each of the Lender Parties and their respective
Related Parties (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the Financing Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Letter of Credit
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that (i) such indemnity shall not be available to any
Indemnitee to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from such Indemnitee’s gross
negligence or willful misconduct; (ii) such indemnity shall not be available to
any Indemnitee for losses, claims, damages, liabilities or related expenses
arising out of a proceeding in which such indemnitee and the Borrower are
adverse parties to the extent that the Borrower prevails on the merits, as
determined by a court of competent jurisdiction (it being understood that
nothing in this Agreement shall preclude a claim or suit by the Borrower against
any Indemnitee for such

 

- 66 -



--------------------------------------------------------------------------------

Indemnitee’s failure to perform any of its obligations to the Borrower under the
Loan Documents); (iii) the Borrower shall not, in connection with any such
proceeding or related proceedings in the same jurisdiction and in the absence of
conflicts of interest, be liable for the fees and expenses of more than one law
firm at any one time for the Indemnitees (which law firm shall be selected
(x) by mutual agreement of the Administrative Agent and the Borrower or (y) if
no such agreement has been reached following the Administrative Agent’s good
faith consultation with the Borrower with respect thereto, by the Administrative
Agent in its sole discretion); (iv) each Indemnitee shall give the Borrower
(x) prompt notice of any such action brought against such Indemnitee in
connection with a claim for which it is entitled to indemnity under this Section
and (y) an opportunity to consult from time to time with such indemnitee
regarding defensive measures and potential settlement; and (v) the Borrower
shall not be obligated to pay the amount of any settlement entered into without
its written consent (which consent shall not be unreasonably withheld).

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Letter of Credit Issuer under
subsection (a) or (b) of this Section, each Lender severally agrees to pay to
the Administrative Agent or the Letter of Credit Issuer, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Letter of Credit Issuer in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based on its
share of the sum of the total Exposures and unused Commitments at the time.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and it hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Financing Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

(e) All amounts due under this Section shall be payable within five Business
Days after written demand therefor.

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (except the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly provided herein, the
Related Parties of the Lender Parties) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Commitment it has at the time and any Loans at the time owing to it); provided
that:

 

- 67 -



--------------------------------------------------------------------------------

(i) except in the case of an assignment to a Lender or a Lender Affiliate, each
of the Borrower, the Administrative Agent and the Letter of Credit Issuer must
give their prior written consent to such assignment (which consents shall not be
unreasonably withheld);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(iii) unless each of the Borrower and the Administrative Agent otherwise
consent, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date on which the relevant
Assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000; provided that this clause (iii) shall not apply to an assignment to
a Lender or a Lender Affiliate or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans;

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment, together with a processing and recordation
fee of $3,500; provided that only one such fee shall be due in respect of a
simultaneous assignment to more than one Lender Affiliate; and

(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent a completed Administrative Questionnaire;

and provided further that any consent of the Borrower otherwise required under
this subsection shall not be required if an Event of Default has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to subsection
(d) of this Section, from and after the effective date specified in each
Assignment the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment, be released from its
obligations under this Agreement (and, in the case of an Assignment covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (e) of this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Cleveland, Ohio a copy of each
Assignment delivered to it and a register for the recordation of the names and
addresses of the Lenders, their respective Commitments and the principal amounts
of the Loans owing to each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive (absent
manifest error), and the parties hereto may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender for all
purposes of this Agreement,

 

- 68 -



--------------------------------------------------------------------------------

notwithstanding notice to the contrary. The Register shall be available for
inspection by any party hereto at any reasonable time and from time to time upon
reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), any processing and
recordation fee referred to in, and payable pursuant to, subsection (b) of this
Section and any written consent to such assignment required by subsection (b) of
this Section, the Administrative Agent shall accept such Assignment and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this subsection.

(e) Any Lender may, without the consent of the Borrower or any other Lender
Party, sell participations to one or more banks or other entities
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower and the other Lender Parties shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii), (iii) or (iv) of the first proviso to
Section 9.02(b) that affects such Participant. Subject to subsection (f) of this
Section, each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.09 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

- 69 -



--------------------------------------------------------------------------------

Section 9.05. USA Patriot Act. Each Lender, the Letter of Credit Issuer or
assignee or participant of a Lender or the Letter of Credit Issuer that is not
incorporated under the laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA Patriot Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
or the Letter of Credit Issuer is not a “shell” and certifying to other matters
as required by Section 313 of the USA Patriot Act and the applicable
regulations: (1) within ten (10) days after the Effective Date, and (2) as such
other times as are required under the USA Patriot Act.

Section 9.06. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in certificates or
other instruments delivered in connection with or pursuant to the Loan Documents
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans and issuance of any Letter of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Lender Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as any principal of or accrued
interest on any Loan or any fee or other amount payable hereunder is outstanding
and unpaid or any Letter of Credit is outstanding or any Commitment has not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article 8 shall survive and remain in full force and effect regardless of the
consummation of the Financing Transactions, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

Section 9.07. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement (i) will become
effective when the Administrative Agent shall have signed this Agreement and
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto and (ii) thereafter will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy will be effective as delivery of a manually executed
counterpart of this Agreement.

Section 9.08. Severability. If any provision of any Loan Document is invalid,
illegal or unenforceable in any jurisdiction then, to the fullest extent
permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of the Loan Documents
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Lender Parties

 

- 70 -



--------------------------------------------------------------------------------

in order to carry out the intentions of the parties thereto as nearly as may be
possible and (iii) the invalidity, illegality or unenforceability of any such
provision in any jurisdiction shall not affect the validity, legality or
enforceability of such provision in any other jurisdiction.

Section 9.09. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower against any
obligations of the Borrower now or hereafter existing hereunder and held by such
Lender, irrespective of whether or not such Lender shall have made any demand
hereunder and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have.

Section 9.10. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of Ohio.

(b) The Borrower irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of the State of Ohio
sitting in Cuyahoga County and of the United States District Court of the
Northern District of Ohio, and any relevant appellate court, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each party hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such Ohio state court or, to the
extent permitted by law, in any such Federal court. Each party hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in any Loan Document shall affect any right that
any Lender Party may otherwise have to bring any action or proceeding relating
to any Loan Document against the Borrower or its properties in the courts of any
jurisdiction.

(c) The Borrower irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to any Loan Document in any court referred to in subsection (b) of this
Section. Each party hereto irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of any such
suit, action or proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in any Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
law.

Section 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY

 

- 71 -



--------------------------------------------------------------------------------

OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED. EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

Section 9.12. Headings. Article and Section headings and the Table of Contents
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

Section 9.13. Confidentiality. Each Lender Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations of any
Governmental Authority or any stock exchange or similar self-regulated entity or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to any Loan Document or the enforcement of
any right thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any actual or
prospective assignee of or Participant in any of its rights or obligations under
this Agreement or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information either (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to any Lender Party on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to any Lender Party on a nonconfidential basis before disclosure by
the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential.

Notwithstanding the foregoing, effective from the date of commencement of
discussions concerning the transactions contemplated hereby, the parties hereto
and each of their employees, representatives or other agents may disclose to any
and all Persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that have been provided to them
relating to such tax treatment and tax structure.

Section 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged or
otherwise received by the Lender holding such Loan in accordance with

 

- 72 -



--------------------------------------------------------------------------------

applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such Lender shall have received
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of payment.

[No additional provisions are on this page; the page next following is the
signature page.]

 

- 73 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NATIONAL INTERSTATE CORPORATION By:  

/s/ David W. Michelson

Name:   David W. Michelson Title:   President By:  

/s/ Julie A. McGraw

Name:   Julie A. McGraw Title:   Vice President and Chief Financial Officer
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, Letter of Credit Issuer,
Lead Arranger, Sole Book Runner and Lender By:  

/s/ Christopher I. Williams

Name:   Christopher I. Williams Title:   Vice President U.S. BANK NATIONAL
ASSOCIATION, as Documentation Agent and Lender By:  

/s/ Judith Ulrich

Name:   Judith Ulrich Title:   Senior Vice President

 

- 74 -



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

Best FSR*

  

Pricing Level

   Eurodollar Margin     Commitment Fee Rate  

A++ or any higher Best FSR

   Level I    0.450 %   0.090 %

A+

   Level II    0.550 %   0.100 %

A

   Level III    0.650 %   0.125 %

A- or any lower Best FSR

   Level IV    0.900 %   0.175 %

The Eurodollar Margin and Commitment Fee Rate will be determined by reference to
the Best FSR assigned to the Borrower’s Material Insurance Subsidiaries. In the
event that the Borrower has more than one Material Insurance Subsidiary and such
Material Insurance Subsidiaries are rated differently, the Best FSR assigned to
the Material Insurance Subsidiary or Material Insurance Subsidiaries that
comprise the majority of the Borrower’s consolidated net income will be used,
and if no combination of Material Insurance Subsidiaries comprise a majority of
the Borrower’s consolidated net income, a weighted average (based on their
respective contributions to the Borrower’s consolidated net income) Best FSR
shall be used.

In the event that, on any day, Best shall not then have in effect a Best FSR,
the Pricing Level shall be Pricing Level IV. The Pricing Levels shall be
re-determined on each day on which occurs an announcement of a change in the
Best FSR.

For purposes of this Schedule, “Pricing Level” means for any day, the Pricing
Level (I, II, III, or IV) indicated on the table above that corresponds to the
Best FSR on such day. Pricing Levels are referred to in ascending order, that
is, Pricing Level I is the lowest Pricing Level and Pricing Level IV is the
highest Pricing Level.

--------------------------------------------------------------------------------

* If another statistical rating agency is substituted for Best pursuant to the
definition of “Best”, the equivalent ratings category designations of such
substitute rating agency shall be substituted for the ratings category
designations of Best set forth in this table.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ACCEPTANCE

AGREEMENT dated as of                                         ,
                     among [NAME OF ASSIGNOR] (the “Assignor” and [NAME OF
ASSIGNEE] (the “Assignee”).

WHEREAS, this Assignment and Acceptance (the “Agreement”) relates to the Credit
Agreement dated as of December 19, 2007 among National Interstate Corporation
(the “Borrower”), the Assignor and the other Lenders party thereto, KeyBank
National Association, as Administrative Agent (the “Administrative Agent”),
Letter of Credit Issuer, Lead Arranger and Sole Book Runner (as amended from
time to time, the “Credit Agreement”).

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrower and participate in Letters of Credit in an
aggregate principal amount at any time outstanding not to exceed
$                    

WHEREAS, Loans made to the Borrower by the Assignor under the Credit Agreement
in the aggregate principal amount of $                     are outstanding at
the date hereof

WHEREAS, Letters of Credit in the aggregate undrawn amount of
$                     are outstanding at the date hereof; and

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $                     (the “Assigned
Amount”), and the Assignee proposes to accept such assignment and assume the
corresponding obligations of the Assignor under the Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein have
the respective meanings set forth in the Credit Agreement.

SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the extent of the
Assigned Amount and a corresponding portion of each of its outstanding Loans,
and the Assignee hereby accepts such assignment from the Assignor and assumes
all of the obligations of the Assignor under the Credit Agreement to the extent
of the Assigned Amount and the corresponding portion of each of its outstanding
Loans. Upon the execution and delivery hereof by the Assignor and the Assignee
[and by the Borrower, the Administrative Agent ]1 and the payment of the amounts
specified in Section 3 required to be paid on the date hereof (i) the Assignee
shall, as of the date hereof, succeed to the rights and be obligated to perform
the obligations of a Lender under the Credit Agreement with a Commitment in an
amount equal to the Assigned Amount and shall acquire the rights of the



 

--------------------------------------------------------------------------------

1 Delete if consent is not required.

 

76



--------------------------------------------------------------------------------

Assignor with respect to a corresponding portion of each of its outstanding
Loans and (ii) the Commitment of the Assignor shall, as of the date hereof, be
reduced by the Assigned Amount, and the Assignor shall be released from its
obligations under the Credit Agreement to the extent such obligations have been
assumed by the Assignee. The assignment provided for herein shall be without
recourse to the Assignor.

SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.2 Commitment fees
accrued before the date hereof are for the account of the Assignor and such fees
accruing on and after the date hereof with respect to the Assigned Amount are
for the account of the Assignee. Each of the Assignor and the Assignee agrees
that if it receives any amount under the Credit Agreement which is for the
account of the other party hereto, it shall receive the same for the account of
such other party to the extent of such other party’s interest therein and
promptly pay the same to such other party.

[SECTION 4. Consent of the Borrower, the Administrative Agent and the Letter of
Credit Issuer. This Agreement is conditioned upon the consent of the Borrower,
the Administrative Agent and the Letter of Credit Issuer pursuant to
Section 9.04(b) of the Credit Agreement. The execution of the Agreement by the
Borrower, the Administrative Agent and the Letter of Credit Issuer is evidence
of this consent.]3

SECTION 5. Non-Reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of the Borrower. or the
validity and enforceability of the Borrower’s obligations under the Credit
Agreement, any note issued thereunder or any Loan Document. The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter its own independent appraisal of
the business, affairs and financial condition of the Borrower.

SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio.

SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

[NAME OF ASSIGNOR]

--------------------------------------------------------------------------------

2

Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

3

Delete if consent is not required.

 

A-2



--------------------------------------------------------------------------------

By:  

 

Name:   Title:   [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

The undersigned consent to the foregoing assignment.

 

[NATIONAL INTERSTATE CORPORATION By:  

 

Name:   Title:]4   [KEYBANK NATIONAL ASSOCIATION, as Administrative Agent and
Letter of Credit Issuer By:  

 

Name:   Title:]5  

--------------------------------------------------------------------------------

4

Delete if Borrower’s consent is not required.

5

Delete (or modify as appropriate) if consent of Administrative Agent is not
required.

 

A-3



--------------------------------------------------------------------------------

Schedule 2.01

Commitment Schedule

 

Name of Lender

   Commitment

KeyBank National Association

   $ 25,000,000

U.S. Bank National Association

   $ 25,000,000

Total

   $ 50,000,000       



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page ARTICLE 1        DEFINITIONS    1   Section 1.01.    Defined
Terms    1   Section 1.02.    Classification of Loans and Borrowings    20  
Section 1.03.    Terms Generally    20   Section 1.04.    Accounting Terms;
Changes in GAAP    20 ARTICLE 2        THE CREDITS    21   Section 2.01.   
Commitments    21   Section 2.02.    Revolving Loans    22   Section 2.03.   
Requests to Borrow Revolving Loans    22   Section 2.04.    Letters of Credit   
23   Section 2.05.    Optional Increase in Commitments    26   Section 2.06.   
Funding of Revolving Loans    28   Section 2.07.    Interest Elections    28  
Section 2.08.    Termination or Reduction of Commitments    29   Section 2.09.
   Payment at Maturity; Evidence of Debt    30   Section 2.10.    Optional and
Mandatory Prepayments    31   Section 2.11.    [Reserved]    31   Section 2.12.
   Fees    32   Section 2.13.    Interest    33   Section 2.14.    Alternate
Rate of Interest    33   Section 2.15.    Increased Costs    34   Section 2.16.
   Break Funding Payments    35   Section 2.17.    Taxes    35   Section 2.18.
   Payments Generally; Pro Rata Treatment; Sharing of Set-Offs    37  
Section 2.19.    Lender’s Obligation to Mitigate; Replacement of Lenders    38
ARTICLE 3        REPRESENTATIONS AND WARRANTIES    39   Section 3.01.   
Organization; Powers    39   Section 3.02.    Authorization; Enforceability   
39   Section 3.03.    Governmental Approvals; No Conflicts    39   Section 3.04.
   Financial Statements; No Material Adverse Change    40   Section 3.05.   
Insurance Licenses    41   Section 3.06.    Borrower’s Subsidiaries    41  
Section 3.07.    Litigation    41

 

i



--------------------------------------------------------------------------------

  Section 3.08.    Compliance with Laws and Agreements; Foreign Asset Control
Regulations    42   Section 3.09.    Investment Company Status    42  
Section 3.10.    Taxes    42   Section 3.11.    Material Agreements and Liens   
42   Section 3.12.    Environmental Matters    43   Section 3.13.   
Capitalization    43   Section 3.14.    No Reliance    43   Section 3.15.   
ERISA    43   Section 3.16.    Regulation U    43   Section 3.17.    Disclosure
   44   Section 3.18.    Solvency    44   Section 3.19.    Anti-Terrorism
Requirements    44 ARTICLE 4        CONDITIONS    45   Section 4.01.   
Effective Date    45   Section 4.02.    Conditions to Initial Utilization and
Each Subsequent Utilization    47 ARTICLE 5        AFFIRMATIVE COVENANTS    47  
Section 5.01.    Financial Statements and Other Information    47  
Section 5.02.    Notice of Material Events    48   Section 5.03.    Material
Insurance Subsidiary Reporting    49   Section 5.04.    Existence; Conduct of
Business    50   Section 5.05.    Payment of Obligations    50   Section 5.06.
   [Reserved]    51   Section 5.07.    Insurance    51   Section 5.08.    NAIC
Ratio    51   Section 5.09.    Proper Records; Rights to Inspect and Appraise   
51   Section 5.10.    Compliance with Laws    51   Section 5.11.    Use of
Proceeds    52 ARTICLE 6        NEGATIVE COVENANTS    52   Section 6.01.   
Debt; Certain Equity Securities    52   Section 6.02.    Liens    53  
Section 6.03.    Fundamental Changes    54   Section 6.04.    Investments,
Loans, Advances, Guarantees and Acquisitions    55

 

ii



--------------------------------------------------------------------------------

  Section 6.05.    Asset Sales    55   Section 6.06.    Ceded Reinsurance    55
  Section 6.07.    Sale and Leaseback Transactions    56   Section 6.08.   
Restricted Payments    56   Section 6.09.    Transactions with Affiliates    56
  Section 6.10.    Restrictive Agreements    57   Section 6.11.    Ratio of Debt
to Capital    57   Section 6.12.    Fixed Charge Coverage Ratio    57  
Section 6.13.    Consolidated Net Worth    57   Section 6.14.    Amendment of
Material Documents; Prepayments    57   Section 6.15.    Lines of Business    58
ARTICLE 7        EVENTS OF DEFAULT    59 ARTICLE 8        THE AGENTS    61  
Section 8.01.    Appointment and Authorization    61   Section 8.02.    Rights
and Powers as a Lender    61   Section 8.03.    Limited Duties and
Responsibilities    61   Section 8.04.    Authority to Rely on Certain Writings,
Statements and Advice    62   Section 8.05.    Sub-Agents and Related Parties   
62   Section 8.06.    Resignation; Successor Agent    62   Section 8.07.   
Credit Decisions by Lenders    63   Section 8.08.    Agent’s Fees    63  
Section 8.09    Syndication Agent, Documentation Agent, Etc.    63  
Section 8.10    No Reliance on Administrative Agent’s Customer Identification
Program    63 ARTICLE 9        MISCELLANEOUS    64   Section 9.01.    Notices   
64   Section 9.02.    Waivers; Amendments    64   Section 9.03.    Expenses;
Indemnity; Damage Waiver    66   Section 9.04.    Successors and Assigns    67  
Section 9.05.    USA Patriot Act    70   Section 9.06.    Survival    70  
Section 9.07.    Counterparts; Integration; Effectiveness    70   Section 9.08.
   Severability    70

 

iii



--------------------------------------------------------------------------------

  Section 9.09.    Right of Setoff    71   Section 9.10.    Governing Law;
Jurisdiction; Consent to Service of Process    71   Section 9.11.    WAIVER OF
JURY TRIAL    71   Section 9.12.    Headings    72   Section 9.13.   
Confidentiality    72   Section 9.14.    Interest Rate Limitation    72

 

iv